Exhibit 10

 

Execution Version

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 16, 2020

among

CONTINENTAL MATERIALS CORPORATION,

as the Company,

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

CIBC BANK USA,

f/k/a The PrivateBank and Trust Company,

as Administrative Agent and Arranger

 

 

 

 

 



 



 

 

 

 

SECTION 1

DEFINITIONS.


1

1.1

Definitions


1

1.2

Other Interpretive Provisions


25

1.3

Accounting Terms; Changes in GAAP; Rates


25

1.4

Rates


26

 

 

 

SECTION 2

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.


26

2.1

Commitments


26

 

2.1.1    Revolving Loan Commitment


26

 

2.1.2    [Intentionally Omitted]


26

 

2.1.3    L/C Commitment


26

2.2

Loan Procedures


27

 

2.2.1    Various Types of Loans


27

 

2.2.2    Borrowing Procedures


27

 

2.2.3    Conversion and Continuation Procedures


27

 

2.2.4    Agent Advances


28

2.3

Letter of Credit Procedures


29

 

2.3.1    L/C Applications


29

 

2.3.2    Participations in Letters of Credit


29

 

2.3.3    Reimbursement Obligations


30

 

2.3.4    Funding by Lenders to Issuing Lender


31

2.4

Commitments Several


31

2.5

Certain Conditions


32

2.6

Defaulting Lenders


32

 

 

 

SECTION 3

EVIDENCING OF LOANS.


34

3.1

Notes


34

3.2

Recordkeeping


34

 

 

 

SECTION 4

INTEREST.


34

4.1

Interest Rates


34

4.2

Interest Payment Dates


34

4.3

Setting and Notice of LIBOR Rates


35

4.4

Computation of Interest


35

 

 

 

SECTION 5

FEES.


35

5.1

Non-Use Fee


35

5.2

Letter of Credit Fees


35

5.3

Administrative Agent’s Fees


36

 

 

 

SECTION 6

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.


36

6.1

Reduction or Termination of the Revolving Commitment


36

 

6.1.1    Voluntary Permanent Reduction or Termination of the Revolving
Commitment


36

 





ii



 

 

 

 

 

6.1.2    Voluntary Temporary Reduction of the Revolving Commitment


36

 

6.1.3    All Reductions of the Revolving Commitment


37

6.2

Prepayments


37

 

6.2.1    Voluntary Prepayments


37

 

6.2.2    Mandatory Prepayments


37

6.3

Manner of Prepayments


37

 

6.3.1    All Prepayments


37

6.4

Repayments


37

 

6.4.1    Revolving Loans


37

 

 

 

SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.


38

7.1

Making of Payments


38

7.2

Application of Certain Payments


38

7.3

Due Date Extension


39

7.4

Setoff


40

7.5

Proration of Payments


40

7.6

Taxes


40

 

 

 

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.


42

8.1

Increased Costs


42

8.2

Basis for Determining Interest Rate Inadequate or Unfair


43

8.3

Changes in Law Rendering LIBOR Loans Unlawful


43

8.4

Funding Losses


43

8.5

Right of Lenders to Fund through Other Offices


44

8.6

Discretion of Lenders as to Manner of Funding


44

8.7

Mitigation of Circumstances; Replacement of Lenders


44

8.8

Conclusiveness of Statements; Survival of Provisions


45

8.9

Effect of Benchmark Transition Event


45

 

 

 

SECTION 9

REPRESENTATIONS AND WARRANTIES.


49

9.1

Organization


49

9.2

Authorization; No Conflict


49

9.3

Validity and Binding Nature


49

9.4

Financial Condition


49

9.5

No Material Adverse Change


50

9.6

Litigation and Contingent Liabilities


50

9.7

Ownership of Properties; Liens


50

9.8

Equity Ownership; Subsidiaries


50

9.9

Pension Plans


50

9.10

Investment Company Act


51

9.11

Intentionally Omitted


51

9.12

Regulation U


51

9.13

Taxes


51

9.14

Solvency, etc


51

9.15

Environmental Matters


52

9.16

Insurance


52

9.17

Real Property


52





iii



 

 

 

 

9.18

Information


52

9.19

Intellectual Property


53

9.20

Burdensome Obligations


53

9.21

Labor Matters


53

9.22

No Default


53

9.23

Patriot Act; Sanctions; Anti-Corruption


53

 

9.23.1    Patriot Act


53

 

9.23.2    Sanctioned Persons


53

 

9.23.3    Dealings with Sanctioned Persons


54

 

9.23.4    Anti-Corruption Laws


54

 

 

 

SECTION 10

AFFIRMATIVE COVENANTS.


54

10.1

Reports, Certificates and Other Information


54

 

10.1.1    Annual Report


54

 

10.1.2    Interim Reports


54

 

10.1.3    Compliance Certificates


55

 

10.1.4    Reports to the SEC and to Shareholders


55

 

10.1.5    Notice of Default, Litigation and ERISA Matters


55

 

10.1.6    Borrowing Base Certificates and Additional Monthly Reports


56

 

10.1.7    Management Reports


56

 

10.1.8    Projections


56

 

10.1.9    Subordinated Debt Notices


57

 

10.1.10  Other Information


57

10.2

Books, Records, Inspections and Field Exams


57

10.3

Maintenance of Property; Insurance


57

10.4

Compliance with Laws, Material Contracts; Payment of Taxes and Liabilities


58

10.5

Maintenance of Existence, etc


59

10.6

Use of Proceeds


59

10.7

Employee Benefit Plans


59

10.8

Environmental Matters


59

10.9

Further Assurances


60

10.10

Deposit Accounts


60

10.11

Post-Closing Obligations


60

 

 

 

SECTION 11

NEGATIVE COVENANTS


60

11.1

Debt


60

11.2

Liens


61

11.3

Intentionally Omitted


61

11.4

Restricted Payments


61

11.5

Mergers, Consolidations, Sales


62

11.6

Modification of Organizational Documents


62

11.7

Transactions with Affiliates


62

11.8

Unconditional Purchase Obligations


62

11.9

Inconsistent Agreements


62

11.10

Business Activities


63

11.11

Investments


63

 





iv



 

 

 

 

11.12

Restriction of Amendments to Certain Documents


64

11.13

Financial Covenants


64

 

11.13.1    Minimum Fixed Charge Coverage Ratio


64

 

11.13.2    Minimum EBITDA


64

 

 

 

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.


65

12.1

Conditions to Effectiveness


65

 

12.1.1    Notes


65

 

12.1.2    Authorization Documents


65

 

12.1.3    Consents, etc


65

 

12.1.4    Borrowing Request and Letter of Direction


65

 

12.1.5    Guaranty and Collateral Agreement


65

 

12.1.6    Perfection Certificate


65

 

12.1.7    McKinney Door Mortgaged Property


65

 

12.1.8    Williams Furnace Mortgaged Property


66

 

12.1.9    2701 W Concord St LLC Mortgaged Property


66

 

12.1.10  Collateral Access Agreements


66

 

12.1.11  Opinions of Counsel


66

 

12.1.12  Insurance


66

 

12.1.13  Payment of Fees


66

 

12.1.14  Solvency Certificate


66

 

12.1.15  Material Adverse Change


66

 

12.1.16  Search Results; Lien Terminations


66

 

12.1.17  Filings, Registrations and Recordings


67

 

12.1.18  Borrowing Base Certificate


67

 

12.1.19  Closing Certificate


67

 

12.1.20  Other


67

12.2

Conditions


67

 

12.2.1    Compliance with Warranties, No Default, etc


67

 

12.2.2    Representation


67

 

 

 

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT.


67

13.1

Events of Default


67

 

13.1.1    Non-Payment of the Loans, etc


67

 

13.1.2    Cross-Default


68

 

13.1.3    Bankruptcy, Insolvency, etc


68

 

13.1.4    Non-Compliance with Loan Documents


68

 

13.1.5    Representations; Warranties


68

 

13.1.6    Pension Plans


68

 

13.1.7    Litigation


69

 

13.1.8    Invalidity of Collateral Documents, etc


69

 

13.1.9    Invalidity of Subordination Provisions, etc


69

 

13.1.10   Change of Control


69

 

13.1.11   Material Adverse Effect


69

13.2

Effect of Event of Default


69

 

 

 

SECTION 14

THE AGENT.


70





v



 

 

 

 

14.1

Appointment and Authorization


70

14.2

Issuing Lender


70

14.3

Delegation of Duties


70

14.4

Exculpation of Administrative Agent


70

14.5

Reliance by Administrative Agent


71

14.6

Notice of Default


71

14.7

Credit Decision


72

14.8

Indemnification


72

14.9

Administrative Agent in Individual Capacity


73

14.10

Successor Administrative Agent


73

14.11

Collateral Matters


73

14.12

Administrative Agent May File Proofs of Claim


74

14.13

Other Agents; Arrangers and Managers


75

14.14

Restriction on Actions by Lenders


75

 

 

 

SECTION 15

GENERAL.


75

15.1

Waiver; Amendments


75

15.2

Confirmations


76

15.3

Notices


76

15.4

Computations


77

15.5

Costs, Expenses and Taxes


78

15.6

Assignments; Participations


78

 

15.6.1    Assignments


78

 

15.6.2    Participations


79

15.7

Register


80

15.8

GOVERNING LAW


80

15.9

Confidentiality


80

15.10

Severability


81

15.11

Nature of Remedies


81

15.12

Entire Agreement


81

15.13

Counterparts


82

15.14

Successors and Assigns


82

15.15

Captions


82

15.16

Customer Identification - USA Patriot Act Notice


82

15.17

INDEMNIFICATION BY THE COMPANY


82

15.18

Nonliability of Lenders


83

15.19

FORUM SELECTION AND CONSENT TO JURISDICTION


84

15.20

WAIVER OF JURY TRIAL


84

15.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


84

15.22

Commodity Exchange Act


85

 





vi



 

 

 

 

ANNEXES

 

 

ANNEX A

Lenders and Pro Rata Shares

ANNEX B

Addresses for Notices

 

 

SCHEDULES

 

 

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Equity Ownership and Subsidiaries

SCHEDULE 9.16

Insurance

SCHEDULE 9.17

Real Property

SCHEDULE 9.21

Labor Matters

SCHEDULE 10.11

Post-Closing Obligations

SCHEDULE 11.1

Existing Debt

SCHEDULE 11.2

Existing Liens

SCHEDULE 11.11

Investments

SCHEDULE 12.1

Debt to be Repaid

 

 

EXHIBITS

 

 

EXHIBIT A

Form of Note (Section 3.1)

EXHIBIT B

Form of Compliance Certificate (Section 10.1.3)

EXHIBIT C

Form of Borrowing Base Certificate (Section 1.1)

EXHIBIT D

Form of Assignment Agreement (Section 15.6.1)

EXHIBIT E

Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT F

Form of Notice of Conversion/Continuation (Section 2.2.3)

 

 



vii




SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 16, 2020
(this “Agreement”) is entered into among CONTINENTAL MATERIALS CORPORATION, a
Delaware corporation (the “Company”), the financial institutions that are or may
from time to time become parties hereto (together with their respective
successors and permitted assigns, the “Lenders”) and CIBC BANK USA, an Illinois
state chartered bank f/k/a The PrivateBank and Trust Company (in its individual
capacity, “CIBC”), as administrative agent for the Lenders and as initial
Issuing Lender.

WHEREAS, the Company, the Lender and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of November 18,
2011, by and among the Company, the Lender and the Administrative Agent, as
amended by that certain (i) First Amendment to Credit Agreement, dated as of
March 21, 2013, by and among the Company, the Lender and the Administrative
Agent, (ii) Second Amendment to Credit Agreement, dated as of March 20, 2014, by
and among the Company, the Lender and the Administrative Agent, (iii) Third
Amendment to Credit Agreement, dated as of August 11, 2014, by and among the
Company, the Lender and the Administrative Agent, (iv) Fourth Amendment to
Credit Agreement, dated as of November 13, 2014, by and among the Company, the
Lender and the Administrative Agent, (v) Fifth Amendment to Credit Agreement,
dated as of March 20, 2015, by and among the Company, the Lender and the
Administrative Agent, (vi) Sixth Amendment to Credit Agreement, dated as of
August 10, 2015, by and among the Company, the Lender and the Administrative
Agent, (vii) Seventh Amendment to Credit Agreement, dated as of March 24, 2016,
by and among the Company, the Lender and the Administrative Agent, (viii) Eighth
Amendment to Credit Agreement, dated as of May 26, 2017, by and among the
Company, the Lender and the Administrative Agent, (ix) Ninth Amendment to Credit
Agreement, dated as of May 15, 2018, by and among the Company, the Lender and
the Administrative Agent, and (x) Tenth Amendment to Credit Agreement, dated as
of March 27, 2019, by and among the Company, the Lender and the Administrative
Agent (the “Existing Credit Agreement”); and

WHEREAS, the Company, CIBC as sole Lender and the Administrative Agent desire to
amend and restate the Existing Credit Agreement to provide for the credit
facilities set forth herein upon the terms and subject to the conditions set
forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1     DEFINITIONS.

1.1       Definitions.  When used herein the following terms shall have the
following meanings:

Acceleration Event means the occurrence of an Event of Default (a) in respect of
which all or any portion of the Obligations have become or been declared
immediately due and payable pursuant to Section 13.2, (b) in respect of which
all or a portion of the Revolving Commitment has been terminated pursuant to
Section 13.2, or (c) arising under Section 13.1.1 as a result of a failure to
pay the Revolving Outstandings in full on the Termination Date.

 

 



 




 

Account Debtor is defined in the Guaranty and Collateral Agreement.

Account or Accounts is defined in the Guaranty and Collateral Agreement.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Administrative Agent means CIBC in its capacity as administrative agent for the
Lenders hereunder and any successor thereto in such capacity.

Affected Loan - see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.  For purposes of clarity, Canadian Imperial Bank of
Commerce and each of its direct and indirect subsidiaries are “Affiliates” of
CIBC.

Agent Advances - see Section 2.2.4.

Agent Fee Letter means the Fourth Amended and Restated Fee Letter dated as of
the date hereof between the Company and the Administrative Agent, as the same
may be amended, restated or supplemented from time to time.

Agreement - see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below, it
being understood that the Applicable Margin for (a) LIBOR Loans shall be the
percentage set forth under the column “LIBOR Margin”, (b) Base Rate Loans shall
be the percentage set forth under the column “Base Rate Margin”, (c) the Non-Use
Fee Rate shall be the percentage set forth under the column “Non-Use Fee Rate”
and (d) the L/C Fee shall be the percentage set forth under the column “L/C Fee
Rate”:

 





2



 

 

Revolving Loan

 

 

LIBOR
Margin

 

Base Rate
Margin

Non-Use
Fee Rate

 

L/C Fee
Rate

 

2.00%

0%

if the average Excess Availability for the applicable monthly period is less
than $10,000,000, 0.25%; if the average Excess Availability for the applicable
monthly period is equal to or greater than $10,000,000, 0.375%

2.00%

 

Approved Fund means any Fund that is administered, managed, advised or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within ninety (90) days with another asset performing
the same or a similar function, and (b) the sale or lease of inventory in the
ordinary course of business.

Assignee - see Section 15.6.1.

Assignment Agreement - see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar legal
expenses.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bank Product Agreements means those certain agreements entered into from time to
time between any Loan Party and a Lender or its Affiliates in connection with
any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of





3



 

 

money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that a Loan
Party is obligated to reimburse to the Administrative Agent or any Lender as a
result of the Administrative Agent or such Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin - see the definition of Applicable Margin.

Borrowing Base means an amount equal to the total of (a) 85% of the unpaid
amount (net of such reserves and allowances as the Administrative Agent deems
necessary in its reasonable discretion) of all Eligible Accounts, plus (b) the
lesser of (i) 60% of the value of all Eligible Inventory valued at the lower of
cost (determined on a first in-first out or average basis, as the case may be,
consistent with past practice) or market value (net of such reserves and
allowances as the Administrative Agent deems necessary in its reasonable
discretion, including, without limitation, reserves in respect of slow-moving
Inventory noted in any field audit report), and (ii)
$8,500,000.  Notwithstanding anything to the contrary contained herein, (x) the
availability provided by the Dating Program Accounts shall not exceed $5,000,000
in the aggregate, and (y) the availability provided by the foreign Accounts
covered by foreign account receivable insurance shall not exceed $250,000 in the
aggregate.

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C.

Business Day means any day on which CIBC is open for commercial banking business
in Chicago, Illinois and, in the case of a Business Day which relates to a LIBOR
Loan, on which dealings are carried on in the London interbank eurodollar
market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, subject to Section 1.5, with respect to any Person, any
lease of (or other agreement conveying the right to use) any real or personal
property by such Person that, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of such Person.





4



 

 

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Issuing Lender, to be
held as cash collateral for outstanding Letters of Credit in an amount equal to
103% of the outstanding undrawn face amount of such Letters of Credit, pursuant
to documentation reasonably satisfactory to the Administrative
Agent.  Derivatives of such term have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder, (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Administrative Agent.

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

Change of Control means the occurrence of any of the following events: (a) a
majority of the outstanding voting stock of the Company shall be acquired
(whether by transfer, accumulation or otherwise), directly or indirectly, by any
Person (including any group acting together) other than Bee Street Holdings LLC,
a Delaware limited liability company owned and controlled by James





5



 

 

Gidwitz and Family Members (as defined in that certain Limited Liability Company
Agreement of Bee Street Holdings LLC, dated as of February 13, 2020, among the
managers and members of such entity),  and Bee Street II, Inc., a Delaware
corporation which is wholly owned by Bee Street Holdings LLC, or (b) the Company
shall cease to, directly or indirectly, own and control 100% of each class of
the outstanding Capital Securities of each Subsidiary.

CIBC - see the Preamble.

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral is defined in the Guaranty and Collateral Agreement.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Environmental Indemnity Agreement, each Collateral Access
Agreement, each Perfection Certificate, each control agreement and any other
agreement or instrument pursuant to which the Company, any Subsidiary or any
other Person grants or purports to grant collateral to the Administrative Agent
for the benefit of the Lenders or otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement.  The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

Company - see the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period.





6



 

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Dating Program means the extended terms program made available to the customers
of Williams Furnace and Phoenix Manufacturing, permitting such customers to
place orders and receive product during the period from (i) with respect to
Williams Furnace, April 1 to August 31 of a particular year, which program
requires such customers to pay one hundred percent (100%) of the invoiced amount
by October 10 of such year and (ii) with respect to Phoenix Manufacturing,
October 1 of a particular year to April 30 of the immediately succeeding year
(the “following year”), which program requires such customers to pay fifty
percent (50.0%) of the invoiced amount by June 10 of the following year, and the
remaining invoiced amount by July 10 of the following year, such programs to be
on the terms and conditions in place on the Closing Date or such other terms and
conditions that are reasonably satisfactory to the Administrative Agent.

Dating Program Accounts means the Accounts owing to Williams Furnace or Phoenix
Manufacturing pursuant to the Dating Program.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b)





7



 

 

all obligations of such Person as lessee under Capital Leases which have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable in the
ordinary course of business), (d) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (e) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (f) all Hedging Obligations of such
Person, (g) all Contingent Liabilities of such Person, (h) all Debt of any
partnership of which such Person is a general partner and (i) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.

Debt to be Repaid means Debt listed on Schedule 12.1.

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans or participations in Letters of Credit required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
(c) has been deemed or has a parent company that has been deemed insolvent or
become the subject of a bankruptcy or insolvency proceeding, (d) has notified
any Company, Administrative Agent, any Issuing Lender or any Lender that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit or (e) has failed to confirm within three Business
Days of a request by Administrative Agent that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Loans
and participations in then outstanding Letters of Credit.

Dollar and the sign “$” mean lawful money of the United States of America.

EBITDA means, for any Computation Period (or another time period to the extent
expressly provided herein), the sum of the following with respect to the Company
and its Subsidiaries each as determined in accordance with GAAP:

(a)        Consolidated Net Income, plus (without duplication) each of the
following items to the extent deducted in determining such Consolidated Net
Income:

(i)         federal, state and other income taxes deducted in the determination
of Consolidated Net Income;

(ii)        Interest Expense deducted in the determination of Consolidated Net
Income;





8



 

 

(iii)       depreciation, depletion and amortization expense deducted in the
determination of Consolidated Net Income;

(iv)       non-recurring fees and costs paid by the Company and its Subsidiaries
in respect of the following: (i) fees, expenses (including legal fees and
expenses) and due diligence costs associated with Permitted Acquisitions,
whether or not consummated; (ii) legal fees and costs associated with the Valco
trial preparation; (iii) fees, costs and expenses (including legal fees and
expenses) in connection with the amendment and restatement of this agreement and
all matters reasonably related thereto; (iv) fees, costs and expenses (including
legal fees and expenses) in connection with the purchase of Capital Securities
of the Company by Bee Street Holdings LLC or a Subsidiary thereof and
transactions and other matters reasonably related thereto; (v) additional fees
and costs associated with the exploration of the Hitch Rack Ranch facility in
Colorado Springs, Colorado to determine the sustainability for mining and the
pursuit of mining permits; and (vi) fees, costs and expenses in connection with
reclamation or similar transactions related to the sale of quarry assets;

(v)        any other non-cash charges and any extraordinary charges deducted in
the determination of Consolidated Net Income, including any asset impairment
charges (including write downs of goodwill); and

(vi)       the amount of any earnout or other deferred payment paid in
connection with any Permitted Acquisition;

minus

(b)        any gains from Asset Dispositions, any extraordinary gains and any
gains from discontinued operations included in the determination of Consolidated
Net Income.

All references to “non-cash” charges above shall only include items for which no
cash outlay could reasonably be expected at any time now or in the future.

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Account shall mean an Account owing to any Loan Party which meets each
of the following requirements:





9



 

 

(a)        it arises from the sale or lease of goods or the rendering of
services which have been fully performed by such Loan Party; and if it arises
from the sale or lease of goods, (i) such goods comply with such Account
Debtor’s specifications (if any) and have been delivered to such Account Debtor
and (ii) the applicable Loan Party has possession of, or if requested by the
Administrative Agent, has delivered to the Administrative Agent, delivery
receipts evidencing such delivery;

(b)        it (x) is subject to a perfected, first-priority Lien in favor of the
Administrative Agent for the benefit of the Lenders, and (y) is not subject to
any other assignment, claim or Lien, in each case, other than Permitted Liens;

(c)        it is a valid, legally enforceable and unconditional obligation of
the Account Debtor with respect thereto, and is not subject to the fulfillment
of any condition whatsoever or any counterclaim, credit, allowance, discount,
rebate or adjustment by the Account Debtor with respect thereto, or to any claim
by such Account Debtor denying liability thereunder in whole or in part and the
Account Debtor has not refused to accept and/or has not returned or offered to
return any of the goods or services which are the subject of such Account;

(d)        there is no bankruptcy, insolvency or liquidation proceeding pending
by or against the Account Debtor with respect thereto;

(e)        the Account Debtor with respect thereto is a resident or citizen of,
and is located within, the United States, unless the sale of goods or services
giving rise to such Account is on letter of credit, banker’s acceptance, other
credit support terms reasonably satisfactory to the Administrative Agent, or, in
the case of foreign Accounts owed to Williams Furnace or Phoenix Manufacturing,
any such Account covered by foreign account receivable insurance in at least the
amount of such Account (in the case of each such foreign Account, the amount of
such Account for purposes of the Borrowing Base calculation shall be equal to
ninety-five percent (95%) of the original amount of such Account minus $25,000
representing the applicable deductible);

(f)        it is not an Account arising from a “sale on approval,” “sale or
return,” “consignment” or “bill and hold” or subject to any other repurchase or
return agreement;

(g)        it is not an Account with respect to which possession and/or control
of the goods sold giving rise thereto is held, maintained or retained by any
Loan Party (or by any agent or custodian of any Loan Party) for the account of
or subject to further and/or future direction from the Account Debtor with
respect thereto;

(h)        it arises in the ordinary course of business of the applicable Loan
Party;

(i)         if the Account Debtor is the United States or any department, agency
or instrumentality thereof, the applicable Loan Party has assigned its right to
payment of such Account to the Administrative Agent for the benefit of the
Lenders pursuant to the Assignment of Claims Act of 1940, and evidence
(reasonably satisfactory to the Administrative Agent) of such assignment has
been delivered to the Administrative Agent;

(j)         if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to the





10



 

 

Administrative Agent or, in the case of electronic chattel paper, shall be in
the control of the Administrative Agent, in each case in a manner satisfactory
to the Administrative Agent;

(k)        such Account is evidenced by an invoice delivered to the related
Account Debtor and is not more than (i) sixty (60) days past the due date
thereof as reflected in the original invoice therefor, or (ii) one-hundred
twenty (120) days past the original invoice date therefor; provided, however,
the requirement set forth in item (ii) of this clause (k) shall not apply to the
Dating Program Accounts to the extent the applicable Account Debtors are in
compliance with the terms and conditions of the Dating Program with respect to
the applicable Dating Program Accounts and a Senior Officer certifies in the
applicable Borrowing Base Certificate that to his or her knowledge such Account
Debtors are in compliance with the Dating Program and that such Dating Program
Accounts (including any portion thereof) are not more than sixty (60) days past
due;

(l)         it is not an Account with respect to an Account Debtor that is
located in any jurisdiction which has adopted a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction must file a notice of business activities report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction’s courts unless (x) such notice of business activities report has
been duly and timely filed or the applicable Loan Party is exempt from filing
such report and has provided the Administrative Agent with satisfactory evidence
of such exemption or (y) the failure to make such filings may be cured
retroactively by the applicable Loan Party for a nominal fee;

(m)       the Account Debtor with respect thereto is not a Loan Party or an
Affiliate of any Loan Party;

(n)        it is not owed by an Account Debtor with respect to which twenty-five
percent (25%) or more of the aggregate amount of outstanding Accounts owed at
such time by such Account Debtor is classified as ineligible under clause (k) of
this definition; and

(o)        if the aggregate amount of all Accounts owed by the Account Debtor
thereon exceeds twenty-five percent (25%) of the aggregate amount of all
Accounts at such time, then all Accounts owed by such Account Debtor in excess
of such amount shall be deemed ineligible.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account; provided, however, if such Account then meets each of the
foregoing requirements it shall again be deemed an Eligible Account.

Eligible Inventory shall mean Inventory of any Loan Party which meets each of
the following requirements:

(a)        it (x) is subject to a perfected, first-priority Lien in favor of the
Administrative Agent for the benefit of the Lenders and (y) is not subject to
any other assignment, claim or Lien, in each case, other than Permitted Liens;

(b)        it is salable and not slow-moving, obsolete or discontinued;





11



 

 

(c)        it is in the possession and control of the applicable Loan Party and
it is stored and held at locations owned by the applicable Loan Party or, if any
such location is not so owned, the Administrative Agent is in possession of a
Collateral Access Agreement with respect thereto;

(d)        it is not Inventory produced in violation of the Fair Labor Standards
Act and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

(e)        it is not subject to any agreement or license which would restrict
the Administrative Agent’s ability to sell or otherwise dispose of such
Inventory;

(f)        it is located in the United States or in any territory or possession
of the United States that has adopted Article 9 of the UCC;

(g)        it is not “in transit” to the applicable Loan Party or held by the
applicable Loan Party on consignment;

(h)        it is not “work-in-progress” Inventory;

(i)         it is not supply items or packaging;

(j)         it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;

(k)        it does not breach any of the representations, warranties or
covenants pertaining to Inventory set forth in the Loan Documents; and

(l)         the Administrative Agent shall not have determined in the exercise
of its reasonable credit judgment that it is unacceptable due to age, type,
category, quality, quantity and/or any other reason whatsoever.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory; provided, however, if such Inventory then meets each of the foregoing
requirements it shall again be deemed Eligible Inventory.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release into or
injury to the environment.

Environmental Indemnity Agreement means the Amended and Restated Hazardous
Substance Remediation and Indemnification Agreement dated as of the date of the
Existing Credit Agreement executed and delivered by the Company and the other
Indemnitors named therein in favor of the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and as amended, restated or
supplemented from time to time.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits





12



 

 

of, and agreements with, any Governmental Authority, in each case relating to
any matter arising out of or relating to public health and safety, or pollution
or protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excess Availability shall mean an amount equal to (a) the Revolving Commitment
(as reduced from time to time pursuant to Section 6.1 hereof) minus (b) the
Revolving Outstandings.

Excluded Swap Obligation means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

Existing Credit Agreement - see the Recitals.

FCPA - see Section 9.23.4.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the greater of (a) the rate calculated by the
Federal Reserve Bank of New York based on such day’s Federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the Federal funds effective rate and (b) 0%, or, if such rate is not so
published for any day which is a Business Day, the rate determined by the
Administrative Agent in its discretion.  The Administrative Agent’s
determination of such rate shall be binding and conclusive absent manifest
error.





13



 

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the Saturday closest to December
31 of each year. References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2020”) refer to the Fiscal Year ending on the
Saturday closest to December 31 of such calendar year.

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the sum (without duplication) for such period of (i) EBITDA, minus (ii) income
taxes paid in cash by the Loan Parties, minus (iii) all unfinanced Capital
Expenditures, minus (iv) all amounts paid in cash in respect of any Permitted
Capital Securities Repurchase, to (b) the sum for such period of (i) cash
Interest Expense, plus (ii) scheduled payments of principal of Funded Debt
(excluding the Revolving Loans), plus (iii) cash payments made in respect of
Capital Leases, plus (iv) the amount by which reclamation or similar costs paid
in such period exceed the cash proceeds received from the sale of quarry assets
and cash refunds of escrow balances; provided, however that for purposes hereof,
to the extent during any period there are excess cash proceeds from the sale of
quarry assets after netting such proceeds against the reclamation or similar
costs in such period, such excess cash proceeds may be carried forward and
netted against the reclamation or similar costs in a later period, plus (v) all
amounts paid in respect of any earnout or other deferred payment in connection
with any Permitted Acquisition.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Foreign Subsidiary means any Subsidiary of the Company that is not organized
under the laws of a jurisdiction within the United States.

Fund means any Person (other than a natural Person) that is (or will be)
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Governmental Authority means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).





14



 

 

Group - see Section 2.2.1.

Guaranty and Collateral Agreement means the Second Amended and Restated Guaranty
and Collateral Agreement dated as of the date hereof executed and delivered by
the Loan Parties, together with any joinders thereto and any other guaranty and
collateral agreement executed by a Loan Party, in each case in form and
substance satisfactory to the Administrative Agent and as amended, restated or
supplemented from time to time.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”,  “hazardous waste”,  “hazardous materials”,  “extremely hazardous
substances”,  “restricted hazardous waste”,  “toxic substances”,  “toxic
pollutants”,  “contaminants”,  “pollutants” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, the exposure to, or release of which is prohibited, limited or
regulated by any Governmental Authority or for which any duty or standard of
care is imposed pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.  The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

Indemnified Liabilities - see Section 15.17.

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two or three months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)        any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and





15



 

 

(c)        the Company may not select any Interest Period for a Revolving Loan
which would extend beyond the scheduled Termination Date.

Inventory is defined in the Guaranty and Collateral Agreement.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means any Lender selected by the Required Lenders after the date
hereof, and their successors and assigns in such capacity, provided that the
initial Issuing Lender shall be CIBC.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

Lender - see the Preamble.  References to the “Lenders” shall include the
Issuing Lender; for purposes of clarification only, to the extent that CIBC (or
any successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced.  In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

Lender Party - see Section 15.17.

Letter of Credit - see Section 2.1.3.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin - see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period (or three Business Days prior to the commencement of such Interest Period
if banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial





16



 

 

Markets system (or other authoritative source selected by the Administrative
Agent in its sole discretion), divided by (b) a number determined by subtracting
from 1.00 the then stated maximum reserve percentage for determining reserves to
be maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), or as the LIBOR Rate is otherwise determined by
the Administrative Agent in its sole and absolute discretion.  The
Administrative Agent’s determination of the LIBOR Rate shall be conclusive,
absent manifest error and shall remain fixed during such Interest Period.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, the Subordination Agreements (if any) and all
documents, instruments and agreements delivered in connection with the
foregoing.

Loan Party means the Company and each of its Subsidiaries (including, without
limitation, each Guarantor referenced in the Guaranty and Collateral Agreement,
but excluding, for the avoidance of doubt, any Foreign Loan Subsidiary).

Loan or Loans means, as the context may require, Revolving Loans and Agent
Advances.

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon any substantial portion of the
collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.

McKinney Door means McKinney Door and Hardware, Inc., a Colorado corporation and
a Loan Party.

Mining Royalty Agreement means that certain Fee Sand and Gravel Lease, dated as
of October 21, 1996, by and between Valco Inc. and the Company, as amended,
restated or modified from time to time.





17



 

 

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.

Mortgaged Property means the following real property owned by a Loan Party at
the following locations (and the buildings and other structures located thereon)
as more fully described in the applicable Mortgage:  (a) parcel(s) of land
located in Colton, California; (b) parcel(s) of land located in Colorado
Springs, Colorado; and (c) parcel(s) of land located in Broken Arrow, Oklahoma.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.

Net Cash Proceeds means:

(a)        with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Company to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien on
the asset subject to such Asset Disposition (other than the Loans);

(b)        with respect to any issuance of Capital Securities, the aggregate
cash proceeds received by any Loan Party pursuant to such issuance, net of the
direct costs relating to such issuance (including sales and underwriters’
commissions); and

(c)        with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees).

Non-U.S. Participant - see Section 7.6(d).

Non-Use Fee Rate - see the definition of Applicable Margin.

Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed





18



 

 

to any Lender or its Affiliate or Administrative Agent, and all Bank Product
Obligations (subject to the limitations set forth in the definition thereof),
all in each case howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.  Notwithstanding the foregoing or anything to the contrary contained in any
of the other Loan Documents, “Obligations” shall not create any guaranty by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of a Loan Party.

Patriot Act - see Section 15.16.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participant - see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Perfection Certificate means a perfection certificate executed and delivered to
the Administrative Agent by a Loan Party.

Permitted Acquisition means any Acquisition by the Company or any other Loan
Party where:

(a)        the business or division acquired are for use, or the Person acquired
is engaged, in businesses substantially similar to the businesses engaged in by
the Loan Parties on the Closing Date;

(b)        immediately before and after giving effect to such Acquisition, no
Event of Default or Unmatured Event of Default shall exist;

(c)        the aggregate Total Consideration to be paid by the Loan Parties (i)
in connection with any such Acquisition, shall not exceed $10,000,000, and (ii)
in connection with all Acquisitions collectively after the Closing Date, shall
not exceed $15,000,000 in the aggregate;

(d)        including such Acquisition, the Loan Parties shall not have
consummated more than three (3) Acquisitions during the then prior twelve (12)
month period;

(e)        the aggregate Total Consideration to be paid by the Loan Parties
(excluding any Debt assumed or issued in connection therewith which is permitted
under Section 11.1) in connection with such Acquisition, together with all fees
and expenses associated therewith, shall be paid solely from cash on hand of the
Loan Parties, including the Person to be acquired, and/or Net Cash Proceeds from
the issuance of Capital Securities of the Company not resulting in a Change of
Control;





19



 

 

(f)        if seller debt, earn-outs or other deferred payments are owned by a
Loan Party in connection with such Acquisition, (i) all of the terms of such
seller debt, earn-outs or other deferred payments, including, without
limitation, the subordination terms, covenants and pricing, shall be reasonably
satisfactory to the Administrative Agent in its sole discretion, and (ii) such
seller debt, earn-outs or other deferred payments shall be unsecured and
subordinated to the Obligations pursuant to the terms of a subordination
agreement reasonably acceptable to the Administrative Agent;

(g)        immediately after giving effect to such Acquisition, the Loan Parties
shall be in pro forma compliance with the financial covenants set forth in
Section 11.13;

(h)        in the case of the Acquisition of any Person, the board of directors
or similar governing body of such Person has approved such Acquisition;

(i)         in connection with such Acquisition, the Administrative Agent shall
have received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition,
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens on the assets or business to be acquired, and evidence that all material
third party consents and approvals required in connection with such Acquisition
have been obtained;

(j)         the Loan Parties shall have completed due diligence on the business,
division or Person being acquired in a manner and with results satisfactory to
the Administrative Agent and shall have delivered revised Schedules to this
Agreement and each of the other Loan Documents to the extent necessary to
disclose facts pertaining to the business, division or Person proposed to be
acquired;

(k)        not less than ten (10) Business Days prior to any Acquisition with
respect to which Total Consideration equals or exceeds $5,000,000, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of the Total Consideration and the pro forma EBITDA
relating thereto;

(l)         the provisions of Section 10.10 have been satisfied;

(m)       within ninety (90) days of the closing of such Acquisition, the target
company (if such Acquisition is structured as a purchase of equity) or the Loan
Party (if such Acquisition is structured as a purchase of assets or a merger and
a Loan Party is the surviving entity) executes and delivers to Administrative
Agent (a) such documents necessary to grant to Administrative Agent for the
benefit of the Lenders a first priority Lien in substantially all of the assets
of such target company or surviving company (consistent with the requirements of
the Guaranty and Collateral Agreement), and their respective Subsidiaries (other
than any Foreign Subsidiary), each in form and substance satisfactory to
Administrative Agent and (b) an unlimited guaranty of the Obligations, or at the
option of Administrative Agent in Administrative Agent’s absolute





20



 

 

discretion, a joinder agreement satisfactory to Administrative Agent in which
such target company or surviving company, and their respective Subsidiaries
(other than any Foreign Subsidiary) becomes a guarantor under the Loan Documents
and guarantees the payment and performance of the Obligations; and

(n)        if the Acquisition is structured as a merger, a Loan Party is the
surviving entity.

Permitted Capital Securities Repurchase - see Section 11.4.

Permitted Lien means (i) Liens for Taxes, assessments or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being contested in good faith by appropriate proceedings and, in each case, for
which it maintains adequate reserves in accordance with GAAP and in respect of
which no Lien senior to the Liens of the Administrative Agent has been filed;
(ii) Liens arising in the ordinary course of business (such as (a) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law, and (b) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services, which do not in the aggregate materially detract from the
value of the property or assets of any Loan Party or materially impair the use
thereof in the operation of any Loan Party’s business and, in each case, for
which it maintains adequate reserves in accordance with GAAP and in respect of
which no Lien senior to the Liens of the Administrative Agent has been filed;
(iii) Liens described on Schedule 11.2 as of the Closing Date; (iv) attachments,
appeal bonds, judgments and other similar Liens, for sums not exceeding Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) arising in connection
with court proceedings, provided the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings and to the extent such
judgments or awards do not constitute an Event of Default under Section 13.1.7
hereof; (v) easements, rights of way, restrictions, minor defects or
irregularities in title (including leasehold title) and other similar Liens not
interfering in any material respect with the ordinary conduct of the business of
any Loan Party; (vi) subject to the limitation set forth in Section 11.1(iv),
Liens arising in connection with capitalized leases (and attaching only to the
property being leased) and Liens that constitute purchase money security
interests on any property securing indebtedness incurred for the purpose of
financing all or any part of the cost of acquiring such property, provided that
any such Lien attaches to such property within twenty (20) days of the
acquisition thereof and attaches solely to the property so acquired; (vii) Liens
granted to the Administrative Agent for the benefit of the Lenders hereunder and
under the other Loan Documents; (viii) customary rights of set-off in favor of
banks existing solely with respect to cash and cash equivalents on deposit in
one or more accounts maintained by any Loan Party and not in violation of this
Agreement (to the extent arising in the ordinary course of business and not in
connection with any financing); (ix) the filing of UCC financing statements
solely as a precautionary measure in connection with operating leases permitted
under this Agreement; (x) Liens on premium refunds and insurance proceeds
granted in favor of insurance companies (or their financing affiliates) in
connection with the financing of insurance premiums; and (xi) extensions,
renewals or replacements of any Lien referred to in clauses (i) through (x) of
this





21



 

 

definition, provided that the principal amount of the Debt secured thereby is
not increased and that any such extension, renewal or replacement is limited to
the assets originally encumbered thereby.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Phoenix Manufacturing means Phoenix Manufacturing, Inc., an Arizona corporation
and a Loan Party.

Platform means Intralinks, Syndtrack or a substantially similar electronic
transmission system.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time.  Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Pro Rata Share means:

(a)        with respect to a Lender’s obligation to make Revolving Loans,
participate in Letters of Credit, reimburse the Issuing Lender, and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(x) prior to the Revolving Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment, by (ii)
the aggregate Revolving Commitment of all Lenders and (y) from and after the
time the Revolving Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Outstandings by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings; and

(b)        with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment by (ii)
the aggregate amount of the Revolving Commitment of all Lenders; provided that
in the event the Commitments have been terminated or reduced to zero, Pro Rata
Share shall be the percentage obtained by dividing (A) the principal amount of
such Lender’s Revolving Outstandings by (B) the principal amount of all
outstanding Revolving Outstandings of all Lenders.

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement





22



 

 

of Section 4043(a), or the failure of a Pension Plan to meet the minimum funding
standards of Section 412 of the Code (without regard to whether the Pension Plan
is a plan described in Section 4021(a)(2) of ERISA) or under Section 302 of
ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed 50.1%
as determined pursuant to clause (c) of the definition of “Pro Rata Share”;
provided that (i) the Pro Rata Shares held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders, and (ii) at all times there are two (2) or fewer Lenders which are not
Affiliates of each other, Required Lenders shall require all such Lenders which
are (x) not Affiliates of each other and (y) not Defaulting Lenders.

Revolving Commitment means $20,000,000, as reduced from time to time pursuant to
Section 6.1.

Revolving Loan - see Section 2.1.1.

Revolving Loan Availability means the lesser of (i) the Revolving Commitment and
(ii) the Borrowing Base.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit, plus (c) the outstanding principal amount of all Agent
Advances.

Sanctions - see Section 9.23.2.

SEC means the Securities and Exchange Commission or any other Governmental
Authority succeeding to any of the principal functions thereof.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer, the corporate
secretary, the controller or the treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit to the
extent such unreimbursed amounts have not been converted into Revolving Loans.

Subordinated Debt means any unsecured Debt of any Loan Party which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to the Administrative Agent.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of





23



 

 

outstanding Capital Securities as have more than 50% of the ordinary voting
power for the election of directors or other managers of such corporation,
partnership, limited liability company or other entity.  Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to Subsidiaries of the Company.

Swap Obligation means any Hedging Obligation that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) May 1, 2023 or (b) such other
date on which the Commitments terminate pursuant to Section 6 or Section 13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.

Total Consideration means the total consideration paid with respect to any
Permitted Acquisition including, without limitation (a) all payments made in
cash and property as consideration, and (b) any Debt assumed or issued in
connection therewith.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Type - see Section 2.2.1.

UCC is defined in the Guaranty and Collateral Agreement.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.





24



 

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

Williams Furnace means Williams Furnace Co., a Delaware corporation and a Loan
Party.

Withholding Certificate - see Section 7.6(d).

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the Write-Down and Conversion Powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2       Other Interpretive Provisions.  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(a)        Section,  Annex,  Schedule and Exhibit references are to this
Agreement unless otherwise specified.

(b)        The term “including” is not limiting and means “including without
limitation.”

(c)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(d)        Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

(e)        This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(f)        This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties.  Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.

1.3       Accounting Terms; Changes in GAAP; Rates.

(a)        Accounting Terms.  Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall be construed in conformity
with GAAP.  Financial statements and other information required to be delivered
by the Company to the Lenders pursuant





25



 

 

to Sections 10.1.1 and 10.1.2 shall be prepared in accordance with GAAP as in
effect at the time of such preparation.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)        Changes in GAAP.  If the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

1.4       Rates.  Except as otherwise provided herein, Administrative Agent
neither warrants nor accepts responsibility for, nor shall the Administrative
Agent bear any liability in connection with, the administration, submission or
any other matter related to the rates in the definition of “LIBOR Rate” or with
respect to any comparable or successor rate thereto.

1.5       Notwithstanding any changes in GAAP after the Closing Date, any lease
of the Company or its Subsidiaries that would be characterized as an operating
lease under GAAP in effect on the Closing Date (whether such lease is entered
into before or after the Closing Date) shall not constitute a Capital Lease
under this Agreement or any other Loan Document as a result of such changes in
GAAP unless otherwise agreed to in writing by the Company and the Administrative
Agent.

SECTION 2    COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.

2.1       Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
the Company as follows:

2.1.1          Revolving Loan Commitment.  Each Lender with a Revolving Loan
Commitment agrees to make loans on a revolving basis (“Revolving Loans”) from
time to time until the Termination Date in such Lender’s Pro Rata Share of such
aggregate amounts as the Company may request from all Lenders; provided that the
Revolving Outstandings will not at any time exceed Revolving Loan Availability.

2.1.2          [Intentionally Omitted].

2.1.3          L/C Commitment.  Subject to Section 2.3.1, the Issuing Lender
agrees to issue letters of credit, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the Issuing Lender (each, a “Letter of Credit”), at the request of and for the
account of the Company or the other Loan Parties at the





26



 

 

direction of the Company from time to time before the scheduled Termination Date
and, as more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed $7,500,000
and (b) the Revolving Outstandings shall not at any time exceed Revolving Loan
Availability.

2.2       Loan Procedures.

2.2.1          Various Types of Loans.  Each Revolving Loan shall be divided
into tranches which are, either a Base Rate Loan or a LIBOR Loan (each a “type”
of Loan), as the Company shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3.  LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a “Group” or
collectively “Groups”.  Base Rate Loans and LIBOR Loans may be outstanding at
the same time, provided that not more than three (3) different Groups of LIBOR
Loans shall be outstanding with respect to the Revolving Commitment at any one
time.  All borrowings, conversions and repayments of Loans shall be effected so
that each Lender will have a ratable share (according to its Pro Rata Share) of
all types and Groups of Loans.

2.2.2          Borrowing Procedures.  The Company shall give written notice
(each such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit E or telephonic notice (followed immediately by a Notice of Borrowing)
to the Administrative Agent of each proposed borrowing not later than (a) in the
case of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of
such borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago
time, at least three Business Days prior to the proposed date of such
borrowing.  Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a LIBOR borrowing, the initial
Interest Period therefor.  Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof.  Not later than 1:00
P.M., Chicago time, on the date of a proposed borrowing, each Lender shall
provide the Administrative Agent at the office specified by the Administrative
Agent with immediately available funds covering such Lender’s Pro Rata Share of
such borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 12 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent to the Company on the requested
borrowing date.  Each borrowing shall be on a Business Day.  Each Base Rate
borrowing shall be in an aggregate amount of at least $100,000 and an integral
multiple of $100,000, and each LIBOR borrowing shall be in an aggregate amount
of at least $500,000 and an integral multiple of at least $100,000.

2.2.3          Conversion and Continuation Procedures.  (a) Subject to Section
2.2.1, the Company may, upon irrevocable written notice to the Administrative
Agent in accordance with clause (b) below:

(A)       elect, as of any Business Day, to convert any Loans (or any part
thereof in an aggregate amount not less than $500,000 or a higher integral
multiple of $100,000) into Loans of the other type; or





27



 

 

(B)       elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $500,000 or a higher integral
multiple of $100,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$500,000 and an integral multiple of $100,000.

(b)        The Company shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

(A)       the proposed date of conversion or continuation;

(B)       the aggregate amount of Loans to be converted or continued;

(C)       the type of Loans resulting from the proposed conversion or
continuation; and

(D)       in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c)        If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Company has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, the Company shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.

(d)        The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Company, of the details of any
automatic conversion.

(e)        Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

2.2.4          Agent Advances.  Subject to the limitations set forth in this
subsection, Administrative Agent is hereby authorized by the Company and the
Lenders, from time to time in Administrative Agent’s sole discretion (and
subject to the terms of this paragraph, the making of each Agent Advance shall
be deemed to be a request by the Company and the Lenders to make such Agent
Advance), (a) after the occurrence of an Event of Default or an event which,
with the passage of time or giving of notice, will become an Event of Default,
or (b) at any time that any of the other applicable conditions precedent set
forth in Section 12.2 hereof have not been satisfied (including without
limitation the conditions precedent that the





28



 

 

aggregate Revolving Outstandings do not exceed the Revolving Loan Availability),
to make Revolving Loans to the Company on behalf of Lenders which the
Administrative Agent, in its sole discretion, determined in good faith deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any amount chargeable to the
Company pursuant to the terms of this Agreement or the other Loan Documents (any
of the advances described in this subsection being hereafter referred to as
“Agent Advances”); provided, that (x) the outstanding principal amount of Agent
Advances shall not exceed at any time $1,000,000, (y) the aggregate Revolving
Outstandings shall not exceed the Revolving Commitments, and (z) the
Administrative Agent has not been notified by the Required Lenders to cease
making such Agent Advances.  For all purposes in this Agreement, Agent Advances
shall be treated as Revolving Loans and shall constitute Base Rate Loans.  Agent
Advances shall be repaid on demand by the Administrative Agent.

2.3       Letter of Credit Procedures.

2.3.1          L/C Applications.  The Company shall execute and deliver to the
Issuing Lender the Master Letter of Credit Agreement from time to time in
effect.  The Company shall give notice to the Administrative Agent and the
Issuing Lender of the proposed issuance of each Letter of Credit on a Business
Day which is at least three (3) Business Days (or such lesser number of days as
the Administrative Agent and the Issuing Lender shall agree in any particular
instance in their sole discretion) prior to the proposed date of issuance of
such Letter of Credit.  Each such notice shall be accompanied by an L/C
Application, duly executed by the Company and in all respects satisfactory to
the Administrative Agent and the Issuing Lender, together with such other
documentation as the Administrative Agent or the Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be later
than the scheduled Termination Date unless the expiration date of such Letter of
Credit is on or before the date that is one year following the scheduled
Termination Date) and whether such Letter of Credit is to be transferable in
whole or in part.  Any Letter of Credit outstanding from and after the
Termination Date (whether the Termination Date results from the occurrence of
the scheduled maturity date, repayment in full of the Obligations (other than
Obligations in respect of outstanding Letters of Credit), the acceleration of
the Obligations or otherwise) shall immediately be Cash Collateralized.  Any
Letter of Credit outstanding after the Termination Date which is Cash
Collateralized for the benefit of the Issuing Lender shall be the sole
responsibility of the Issuing Lender.  So long as the Issuing Lender has not
received written notice that the conditions precedent set forth in Section 12
with respect to the issuance of such Letter of Credit have not been satisfied,
the Issuing Lender shall issue such Letter of Credit on the requested issuance
date.  The Issuing Lender shall promptly advise the Administrative Agent of the
issuance of each Letter of Credit and of any amendment thereto, extension
thereof or event or circumstance changing the amount available for drawing
thereunder.  In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control.

2.3.2          Participations in Letters of Credit.  Concurrently with the
issuance of each Letter of Credit, the Issuing Lender shall be deemed to have
sold and transferred to each Lender





29



 

 

with a Revolving Loan Commitment, and each such Lender shall be deemed
irrevocably and unconditionally to have purchased and received from the Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Pro Rata Share, in such Letter of Credit and the
Company’s reimbursement obligations with respect thereto.  If the Company does
not pay any reimbursement obligation when due, the Company shall be deemed to
have immediately requested that the Lenders make a Revolving Loan which is a
Base Rate Loan in a principal amount equal to such reimbursement
obligations.  The Administrative Agent shall promptly notify such Lenders of
such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2,  Section 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan.  The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations.  For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s  “participation” therein.  The Issuing Lender hereby agrees,
upon request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.

2.3.3          Reimbursement Obligations.  (a) The Company hereby
unconditionally and irrevocably agrees to reimburse the Issuing Lender for each
payment or disbursement made by the Issuing Lender under any Letter of Credit
honoring any demand for payment made by the beneficiary thereunder, in each case
on the date that such payment or disbursement is made.  Any amount not
reimbursed on the date of such payment or disbursement shall bear interest from
the date of such payment or disbursement to the date that the Issuing Lender is
reimbursed by the Company therefor at a rate per annum equal to the Base Rate
from time to time in effect plus the Base Rate Margin from time to time in
effect (plus the default rate of interest set forth in Section 4.1 to the extent
an Event of Default exists).  If any reimbursement obligation is not paid on the
day a payment or disbursement is made by the Issuing Lender under a Letter of
Credit, the Company hereby authorizes and directs the Administrative Agent to
increase the principal balance of the Revolving Loan as a Base Rate Loan in an
amount equal to such payment or disbursement made by the Issuing Lender with
respect to such Letter of Credit, except that if Revolving Loans are not
available at such time as a result of the existence of an Event of Default or
otherwise, the reimbursement obligation (including all interest accrued thereon)
shall be payable on demand.  The Issuing Lender shall notify the Company and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit by the beneficiary thereunder; provided that the failure of the Issuing
Lender to so notify the Company or the Administrative Agent shall not affect the
rights of the Issuing Lender or the Lenders in any manner whatsoever.

(b)        The Company’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan





30



 

 

Document, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between any Loan Party and the beneficiary
named in any Letter of Credit), (c) the validity, sufficiency or genuineness of
any document which the Issuing Lender has determined complies on its face with
the terms of the applicable Letter of Credit, even if such document should later
prove to have been forged, fraudulent, invalid or insufficient in any respect or
any statement therein shall have been untrue or inaccurate in any respect, or
(d) the surrender or impairment of any security for the performance or
observance of any of the terms hereof.  Without limiting the foregoing, no
action or omission whatsoever by the Administrative Agent or any Lender
(excluding any Lender in its capacity as the Issuing Lender) under or in
connection with any Letter of Credit or any related matters shall result in any
liability of the Administrative Agent or any Lender to the Company, or relieve
the Company of any of its obligations hereunder to any such Person.

2.3.4          Funding by Lenders to Issuing Lender.  If the Issuing Lender
makes any payment or disbursement under any Letter of Credit and (a) the Company
has not reimbursed the Issuing Lender in full for such payment or disbursement
by 11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 (as the result
of the existence of an Event of Default or otherwise) or (c) any reimbursement
received by the Issuing Lender from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender with a Revolving Loan Commitment shall be obligated
to pay to the Administrative Agent for the account of the Issuing Lender, in
full or partial payment of the purchase price of its participation in such
Letter of Credit, its Pro Rata Share of such payment or disbursement (but no
such payment shall diminish the obligations of the Company under Section 2.3.3),
and, upon notice from the Issuing Lender, the Administrative Agent shall
promptly notify each other Lender thereof.  Each other Lender irrevocably and
unconditionally agrees to so pay to the Administrative Agent in immediately
available funds for the Issuing Lender’s account the amount of such other
Lender’s Pro Rata Share of such payment or disbursement.  If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
by 2:00 P.M., Chicago time, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Lender’s account forthwith on demand, for
each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in
effect.  Any Lender’s failure to make available to the Administrative Agent its
Pro Rata Share of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

2.4       Commitments Several.  The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but





31



 

 

no Lender shall be responsible for the failure of any other Lender to make any
Loan to be made by such other Lender.

2.5       Certain Conditions.  Except as otherwise provided in Sections 2.2.2
and 2.3.4 of this Agreement, no Lender shall have an obligation to make any
Loan, or to permit the continuation of or any conversion into any LIBOR Loan,
and the Issuing Lender shall not have any obligation to issue any Letter of
Credit, if an Event of Default or Unmatured Event of Default exists.

2.6       Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

2.6.1     fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 5.1;

2.6.2     if any Letters of Credit are outstanding at the time a Lender becomes
a Defaulting Lender then:

(A)       all or any part of the Defaulting Lender’s obligation to participate
in Letters of Credit shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares as determined pursuant to
clause (a) of the definition of “Pro Rata Share” but only to the extent (x) the
sum of all non-Defaulting Lenders’ Revolving Outstandings plus such Defaulting
Lender’s obligation to participate in Letters of Credit does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 12.2 are satisfied at such time;

(B)       if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by Administrative Agent Cash Collateralize such Defaulting Lender’s
obligation to participate in Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (a) above) in accordance with the
procedures set forth in Section 2.3.1 for so long as such obligation to
participate in Letters of Credit is outstanding;

(C)       if the Company Cash Collateralizes any portion of such Defaulting
Lender’s obligation to participate in Letters of Credit pursuant to Section
2.6.2, Company shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 5.2 with respect to such Defaulting Lender’s obligation to
participate in Letters of Credit during the period such Defaulting Lender’s
obligation to participate in Letters of Credit is Cash Collateralized;

(D)       if the obligation to participate in Letters of Credit of the
non-Defaulting Lenders is reallocated pursuant to this Section 2.6.2, then the
fees payable to the Lenders pursuant to Section 5.1 and Section 5.2 shall be
adjusted in accordance with such non-Defaulting Lenders’ Pro Rata Shares (as
determined pursuant to clause (a) of the definition of “Pro Rata Share”); and

(E)       if any Defaulting Lender’s obligation to participate in Letters of
Credit is neither Cash Collateralized nor reallocated pursuant to this Section
2.6.2, then,





32



 

 

without prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 5.2 with respect to
such Defaulting Lender’s obligation to participate in Letters of Credit shall be
payable to the applicable Issuing Lender until such obligation to participate in
Letters of Credit is Cash Collateralized and/or reallocated; and

2.6.3     so long as any Lender is a Defaulting Lender, no Issuing Lender shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.6.2, and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.6.2(A) (and
Defaulting Lenders shall not participate therein);

2.6.4     in the event that Administrative Agent, the Company and the applicable
Issuing Lender(s) each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
obligations to participate in Letters of Credit of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share (as determined pursuant
to clause (a) of the definition of “Pro Rata Share”);

2.6.5     any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 7.5)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to Administrative Agent hereunder, (ii) second, pro rata, to
the payment of any amounts owing by such Defaulting Lender to the Issuing
Lender(s), (iii) third, to the funding of any Revolving Loan or the funding or
cash collateralization of any participating interest in any Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent, (iv)
fourth, if so determined by Administrative Agent and the Company, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Company or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Company or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of draws under Letters of Credit with
respect to which the Issuing Lender has funded its participation obligations and
(y) made at a time when the conditions set forth in Section 12.2 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all Revolving Lenders that are not Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender; and





33



 

 

2.6.6     no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver, consent or any other action the Lenders or the Required
Lenders have taken or may take hereunder (including any consent to any amendment
or waiver pursuant to Section 15.1), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each directly affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.

SECTION 3     EVIDENCING OF LOANS.

3.1       Notes.   Each Lender’s portion of the Revolving Commitment shall be
evidenced by a Note, with appropriate insertions, payable to the order of such
Lender in a face principal amount equal to such Lender’s  portion of the
Revolving Commitment.

3.2       Recordkeeping.  The Administrative Agent, on behalf of each Lender,
shall record in its records, the date and amount of each Loan made by each
Lender, each repayment or conversion thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan shall begin and
end.  The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Loans owing and unpaid.  The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of the
Company hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

SECTION 4     INTEREST.

4.1       Interest Rates.  The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:

(a)        at all times while such Loan is a Base Rate Loan, at a rate per annum
equal to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

(b)        at all times while such Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBOR Rate applicable to each Interest Period for such
Loan plus the LIBOR Margin from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall
automatically be increased by 2%; provided further that such increase may
thereafter be rescinded by the Required Lenders, notwithstanding Section
15.1.  The parties hereto acknowledge and agree that any and all Base Rate Loans
and LIBOR Loans (including the Interest Periods for all LIBOR Loans) outstanding
on the date hereof under the Existing Credit Agreement shall continue under this
Agreement and immediately become subject to the terms and conditions contained
in this Agreement.

4.2       Interest Payment Dates.  Accrued interest on each Base Rate Loan shall
be payable on the first Business Day of each month in arrears for interest
through the last day of the prior month and on the Termination Date.  Accrued
interest on each LIBOR Loan shall be payable on the last Business Day of each
Interest Period and, with respect to Interest Periods in excess of one





34



 

 

(1) month, on the same date of each month as the initial date of the Interest
Period during such Interest Period and upon a prepayment of such Loan and at
maturity.  After the Termination Date, and at any time an Event of Default
exists, accrued interest on all Loans shall be payable on demand.

4.3       Setting and Notice of LIBOR Rates.  The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender.  Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error.  The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

4.4       Computation of Interest.  Interest on LIBOR Loans shall be computed
for the actual number of days elapsed on the basis of a year of 360
days.  Interest on Base Rate Loans shall be computed for the actual number of
days elapsed on the basis of a year of 365 or 366 days, as applicable.  The
applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate.

SECTION 5     FEES.

5.1       Non-Use Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender a non-use fee (except as provided in Section
2.6), for the period from the Closing Date to the Termination Date, at the
Non-Use Fee Rate in effect from time to time on such Lender’s Pro Rata Share (as
adjusted from time to time) of the average daily unused amount of the Revolving
Commitment during each calendar month.  For purposes of calculating usage under
this Section, the Revolving Commitment shall be deemed used to the extent of
Revolving Outstandings.  Such non-use fee shall be fully earned by the Lenders
on the first day of each month and payable monthly in arrears on the first
Business Day of each month with respect to all activity through the last day of
the prior month and on the Termination Date for any period then ending for which
such non-use fee shall not have previously been paid.  The non-use fee shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.

5.2       Letter of Credit Fees.  (a) Except as provided in Section 2.6, the
Company agrees to pay to the Administrative Agent for the account of each Lender
a letter of credit fee for each Letter of Credit equal to the L/C Fee Rate in
effect from time to time on such Lender’s Pro Rata Share (as adjusted from time
to time) of the undrawn amount of such Letter of Credit (computed for the actual
number of days elapsed on the basis of a year of 360 days); provided that,
unless the Required Lenders otherwise consent, the rate applicable to each
Letter of Credit shall be increased by 2% at any time that an Event of Default
exists.  Such letter of credit fee shall be payable in arrears on the last day
of each calendar quarter and on the Termination Date (or such later date on
which such Letter of Credit expires or is terminated) for the period from the
date of the issuance of each Letter of Credit (or the last day on which the
letter of credit fee was paid with respect thereto) to the date such payment is
due or, if earlier, the date on which such Letter of Credit expired or was
terminated.  Notwithstanding anything to the contrary contained herein, with
respect to the letter of credit fee that is payable at the L/C Fee Rate as
provided in this Section 5.2,





35



 

 

0.25% of such letter of credit fee shall be considered a fronting fee payable
entirely to the Issuing Lender.

(b)        In addition, with respect to each Letter of Credit, except as
provided in Section 2.6,  the Company agrees to pay to the Issuing Lender, for
its own account, such reasonable fees and expenses as the Issuing Lender
customarily requires in connection with the issuance, negotiation, processing
and/or administration of letters of credit in similar situations.

5.3       Administrative Agent’s Fees.  The Company agrees to pay to the
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by the Company and the Administrative Agent including the fees set forth in
the Agent Fee Letter.  The Company acknowledges and agrees that the Agent Fee
Letter continues to be in full force and effect for all purposes.

SECTION 6    REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

6.1       Reduction or Termination of the Revolving Commitment.

6.1.1          Voluntary Permanent Reduction or Termination of the Revolving
Commitment.  The Company may from time to time on at least five (5) Business
Days’ prior written notice given in accordance with Section 15.3 hereof (which
the Administrative Agent shall promptly advise each Lender thereof) permanently
reduce the Revolving Commitment to an amount not less than the greater of (a)
$10,000,000 and (b) the Revolving Outstandings.  Any such reduction shall be in
the amount of $5,000,000 or a higher integral multiple of
$5,000,000.  Concurrently with any reduction of the Revolving Commitment to
zero, the Company shall pay all accrued interest on the Revolving Loans, all
accrued non-use fees and all accrued letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.

6.1.2          Voluntary Temporary Reduction of the Revolving Commitment.  The
Company may from time to time on at least five (5) Business Days’ prior written
notice given in accordance with Section 15.3 hereof (which the Administrative
Agent shall promptly advise each Lender thereof) temporarily reduce the
Revolving Commitment subject to the following terms and conditions:  (a) with
respect to any election made by the Company to temporarily decrease the
Revolving Commitment, unless such election is terminated by the Company sooner
as provided in the last sentence of this Section 6.1.2,  the temporary decrease
will automatically terminate on the one hundred eightieth (180) day anniversary
of such election (each, a “Temporary Revolver Reduction Period” and each day
during a Temporary Revolver Reduction Period, a “Temporary Revolver Reduction
Day”), (b) with respect to any election made by the Company to temporarily
decrease the Revolving Commitment, the Revolving Commitment may be reduced to an
amount not less than the greater of (i) $10,000,000 and (ii) the Revolving
Outstandings, (c) with respect to each calendar year, there shall be no more
than two (2) Temporary Revolver Reduction Period elections made by the Company
and no more than a total of one hundred eighty (180) Temporary Revolver
Reduction Days, and (d) except as otherwise approved in writing by the
Administrative Agent, no election may be made under this section during the
existence of an Event of Default and any Temporary Revolver





36



 

 

Reduction Period in place shall immediately terminate upon the occurrence of an
Event of Default.  Notwithstanding the foregoing, the Company may terminate any
Temporary Revolver Reduction Period so long as no Event of Default exists by
providing the Administrative Agent with no less than five (5) Business Days’
prior written notice of such termination.

6.1.3          All Reductions of the Revolving Commitment.  All reductions of
the Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

6.2       Prepayments.

6.2.1          Voluntary Prepayments.  The Company may from time to time prepay
the Loans in whole or in part without premium or penalty (but subject to payment
of costs associated with breakfunding LIBOR Loans as set forth below);  provided
that the Company shall give the Administrative Agent (which shall promptly
advise each Lender) notice thereof not later than 11:00 A.M., Chicago time, on
the day of such prepayment (which shall be a Business Day), specifying the Loans
to be prepaid and the date and amount of prepayment.  Any such partial
prepayment shall be in an amount equal to $500,000 or a higher integral multiple
of $100,000.

6.2.2          Mandatory Prepayments.

(a)        [Intentionally Omitted].

(b)        If on any day the Revolving Outstandings exceed the Borrowing Base,
the Company shall immediately prepay Revolving Loans and/or Cash Collateralize
the outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.

(c)        If on any day on which the Revolving Commitment is reduced pursuant
to Section 6.1 the Revolving Outstandings exceed the Revolving Commitment, the
Company shall immediately prepay Revolving Loans or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.

6.3       Manner of Prepayments.

6.3.1          All Prepayments.  Any partial prepayment of a Group of LIBOR
Loans shall be subject to the proviso to Section 2.2.3(a).  Any prepayment of a
LIBOR Loan on a day other than the last day of an Interest Period therefor shall
include interest on the principal amount being repaid and shall be subject to
Section 8.4.  Except as otherwise provided by this Agreement, all principal
payments in respect of the Loans shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBOR Rate Loans in direct order
of Interest Period maturities.

6.4       Repayments.

6.4.1          Revolving Loans.  The Revolving Loans of each Lender shall be
paid in full and the Revolving Commitment shall terminate on the Termination
Date.





37



 

 

SECTION 7     MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1       Making of Payments.  All payments of principal or interest on the
Notes, and of all fees, shall be made by the Company to the Administrative Agent
in immediately available funds at the office specified by the Administrative
Agent not later than 2:00 p.m., Chicago time, on the date due; and funds
received after that hour shall be deemed to have been received by the
Administrative Agent on the following Business Day.  Subject to Section 2.6, the
Administrative Agent shall promptly remit to each Lender its share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender.  All payments under Section 8.1 shall be made by the Company
directly to the Lender entitled thereto without setoff, counterclaim or other
defense.

7.2       Application of Certain Payments.

(A)       So long as no Unmatured Event of Default or Event of Default has
occurred and is continuing, (a) payments matching specific scheduled payments
then due shall be applied to those scheduled payments and (b) voluntary and
mandatory prepayments shall be applied as set forth in Sections 6.2 and
6.3.  Concurrently with each remittance to any Lender of its share of any such
payment, Administrative Agent shall advise such Lender as to the application of
such payment.

(B)       Notwithstanding anything to the contrary contained in this Agreement,
if an Event of Default has occurred and is continuing the Company hereby
irrevocably waives the right to direct the application of payments received from
or on behalf of the Company, and the Company hereby irrevocably agrees, as
between the Company on the one hand and the Administrative Agent and the Lenders
on the other, that the Administrative Agent shall have the continuing exclusive
right to apply any and all such payments against the Obligations as the
Administrative Agent may deem advisable notwithstanding any previous entry by
the Administrative Agent in its applicable books and records.

(C)       Following the occurrence and during the continuance of an Event of
Default, but absent the occurrence and continuance of an Acceleration Event,
Administrative Agent shall apply any and all payments received by the
Administrative Agent in respect of the Obligations, and any and all proceeds of
Collateral received by the Administrative Agent, in such order as the
Administrative Agent may from time to time elect.  In the absence of any
specific election made by the Administrative Agent pursuant to this clause (C),
or if directed in writing by the Required Lenders, payments and proceeds
received by Administrative Agent pursuant to this clause (C) shall be applied in
the following order:  first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Administrative Agent with
respect to this Agreement, the other Loan Documents or the Collateral; second,
to accrued and unpaid interest on Agent Advances; third, to Agent Advances;
fourth, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to any Lender with respect to this Agreement, the other
Loan Documents or the Collateral; fifth, to accrued and unpaid interest on all
other Obligations; sixth, to the principal amount of all other Obligations then
due and owing and to Cash Collateralize any then outstanding Letters of Credit
and payment of related fees; seventh, to all other outstanding Obligations
(other than those described in clause eighth below); and eighth, to





38



 

 

provide cash collateral to secure any contingent Obligations, including
Obligations in respect of Hedging Obligations.

(D)       Notwithstanding anything to the contrary contained in this Agreement,
if an Acceleration Event shall have occurred, and so long as it continues, the
Administrative Agent shall apply any and all payments received by the
Administrative Agent in respect of the Obligations, and any and all proceeds of
Collateral received by the Administrative Agent, in the following order:  first,
to all fees, costs, indemnities, liabilities, obligations and expenses incurred
by or owing to the Administrative Agent with respect to this Agreement, the
other Loan Documents or the Collateral; second, to accrued and unpaid interest
on Agent Advances; third, to Agent Advances; fourth, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to any
Lender with respect to this Agreement, the other Loan Documents or the
Collateral; fifth, to accrued and unpaid interest on all other Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); sixth, ratably to the principal amount of
all other Obligations outstanding, and to Cash Collateralize any and all the
outstanding Letters of Credit and future payment of related fees herein; and
seventh, to all other outstanding Obligations and contingent Obligations.

(E)       Any balance remaining after giving effect to the applications set
forth in this Section 7.2 shall be delivered to the Company or to whoever may be
lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  In carrying out any of the applications set forth in
this Section 7.2, (i) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category and (ii) each of the Persons entitled to receive a payment or cash
collateral in any particular category shall receive an amount equal to its pro
rata share of amounts available to be applied pursuant thereto for such
category.

(F)        Administrative Agent is authorized (but not obligated) to, and at its
sole election may, charge to the Revolving Loan balance on behalf of the Company
and cause to be paid all fees, expenses, costs (including insurance premiums in
accordance with Section 10.3) and interest and principal, owing by Company under
this Agreement or any of the other Loan Documents if and to the extent Company
fails to promptly pay any such amounts as and when due, even if such charges
would cause the balance of the aggregate Revolving Outstandings to exceed the
Borrowing Base but not if such charges would cause the aggregate Revolving
Outstandings to exceed the Revolving Commitment.  Any charges so made shall,
unless prohibited by applicable law, constitute part of the Revolving Loan
hereunder and may be made regardless of whether the conditions set forth in
Section 12.2 are then satisfied, including the existence of any Unmatured Event
of Default or Event of Default either before or after giving effect thereto.

7.3       Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.





39



 

 

7.4       Setoff.  The Company, for itself and each other Loan Party, agrees
that the Administrative Agent and each Lender have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, the Company,
for itself and each other Loan Party, agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations of the Company and each other Loan Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of the Company and each other Loan Party then or thereafter with the
Administrative Agent or such Lender.

7.5       Proration of Payments.  Except as provided in Section 2.6, if any
Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise, on account of (a) principal
of or interest on any Loan, but excluding (i) any payment pursuant to Section
8.7 or 15.6 and (ii) payments of interest on any Affected Loan) or (b) its
participation in any Letter of Credit in excess of its applicable Pro Rata Share
of payments and other recoveries obtained by all Lenders on account of principal
of and interest on the Loans (or such participation) then held by them, then
such Lender shall purchase from the other Lenders such participations in the
Loans (or sub-participations in Letters of Credit) held by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

7.6       Taxes.

(a)        All payments made by the Company hereunder or under any Loan
Documents shall be made without setoff, counterclaim, or other defense.  To the
extent permitted by applicable law, all payments hereunder or under the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any person shall be made by the Company free and clear of and
without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.

(b)        If the Company makes any payment hereunder or under any Loan Document
in respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b).  To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.

(c)        If any Lender or the Administrative Agent is required by law to make
any payments of any Taxes on or in relation to any amounts received or
receivable hereunder or under any other Loan Document, or any Tax is assessed
against a Lender or the Administrative Agent with respect





40



 

 

to amounts received or receivable hereunder or under any other Loan Document,
the Company will indemnify such person against (i) such Tax (and any reasonable
counsel fees and expenses associated with such Tax) and (ii) any taxes imposed
as a result of the receipt of the payment under this Section 7.6(c).  A
certificate prepared in good faith as to the amount of such payment by such
Lender or the Administrative Agent shall, absent manifest error, be final,
conclusive, and binding on all parties.

(d)        (i)        To the extent permitted by applicable law, each Lender
that is not a United States person within the meaning of Code Section
7701(a)(30) (a “Non-U.S. Participant”) shall deliver to the Company and the
Administrative Agent on or prior to the Closing Date (or in the case of a Lender
that is an Assignee, on the date of such assignment to such Lender) two accurate
and complete original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption from, or a reduced rate in, United
States withholding tax on interest payments to be made hereunder or any
Loan.  If a Lender that is a Non-U.S. Participant is claiming a complete
exemption from withholding on interest pursuant to Code Sections 871(h) or
881(c), the Lender shall deliver (along with two accurate and complete original
signed copies of IRS Form W-8BEN) a certificate in form and substance reasonably
acceptable to Administrative Agent (any such certificate, a “Withholding
Certificate”).  In addition, each Lender that is a Non-U.S. Participant agrees
that from time to time after the Closing Date, (or in the case of a Lender that
is an Assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to the Company and the
Administrative Agent two new and accurate and complete original signed copies of
an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or the Administrative
Agent to an exemption from, or reduction in, United States withholding tax on
interest payments to be made hereunder or any Loan.

(ii)        Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to the Company and the
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax.  To the extent that a form provided pursuant to this
Section 7.6(d)(ii) is rendered obsolete or inaccurate in any material respect as
result of change in circumstances with respect to the status of a Lender, such
Lender shall, to the extent permitted by applicable law, deliver to the Company
and the Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Administrative Agent’s exemption from United
States backup withholding tax.

(iii)      The Company shall not be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

(iv)       Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes





41



 

 

imposed by any jurisdiction on amounts payable to the Administrative Agent under
this Section 7.6) which are imposed on or with respect to principal, interest or
fees payable to such Lender hereunder and which are not paid by the Company
pursuant to this Section 7.6, whether or not such Taxes or related liabilities
were correctly or legally asserted.  This indemnification shall be made within
30 days from the date the Administrative Agent makes written demand therefor.

SECTION 8     INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1       Increased Costs.

(a)        If, after the Closing Date, any Change in Law:  (i) shall impose,
modify or deem applicable any reserve (including any reserve imposed by the FRB,
but excluding any reserve included in the determination of the LIBOR Rate
pursuant to Section 4), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by any Lender; or
(ii) shall impose on any Lender any other condition affecting its LIBOR Loans,
its Note or its obligation to make LIBOR Loans; and the result of anything
described in clauses (i) and (ii) above is to increase the cost to (or to impose
a cost on) such Lender (or any LIBOR Office of such Lender) of making or
maintaining any LIBOR Loan, or to reduce the amount of any sum received or
receivable by such Lender (or its LIBOR Office) under this Agreement or under
its Note with respect thereto, then upon demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to the Administrative Agent), the Company shall pay directly to
such Lender such additional amount as will compensate such Lender for such
increased cost or such reduction, so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which such Lender first
made demand therefor.  Notwithstanding anything to the contrary herein, this
Section 8.1 shall not apply to any such increased cost or such reduction that is
(i) the subject of Section 7.6 (which shall be controlling with respect to such
matters), (ii) attributable to changes in the rate of tax on the overall net
income of a Lender or its lending office imposed by the jurisdiction in which
such Lender’s principal executive office or lending office is located, or (iii)
attributable to the failure of a Lender to comply with Section 7.6(d).

(b)        If any Lender shall reasonably determine that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such Change in Law (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by such Lender or such controlling Person to be material, then from time
to time, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.





42



 

 

8.2       Basis for Determining Interest Rate Inadequate or Unfair.  If:

(a)        the Administrative Agent reasonably determines (which determination
shall be binding and conclusive on the Company) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or

(b)        the Required Lenders advise the Administrative Agent that the LIBOR
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Lenders may be
entitled under Section 8.1) or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

8.3       Changes in Law Rendering LIBOR Loans Unlawful.  If any change in, or
the adoption of any new, law or regulation, or any change in the interpretation
of any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan.  Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

8.4       Funding Losses.  The Company hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to





43



 

 

borrow, convert or continue any Loan on a date specified therefor in a notice of
borrowing, conversion or continuation pursuant to this Agreement.  For this
purpose, all notices to the Administrative Agent pursuant to this Agreement
shall be deemed to be irrevocable.

8.5       Right of Lenders to Fund through Other Offices.  Each Lender may, if
it so elects, fulfill its commitment as to any LIBOR Loan by causing a foreign
branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

8.6       Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.

8.7       Mitigation of Circumstances; Replacement of Lenders.

(a)        Each Lender shall promptly notify the Company and the Administrative
Agent of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Sections 7.6 or 8.1
or (ii) the occurrence of any circumstances described in Sections 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent).  Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

(b)        If the Company becomes obligated to pay additional amounts to any
Lender pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Sections 8.2 or 8.3, or any Lender
becomes a Defaulting Lender, the Company may designate another bank which is
acceptable to the Administrative Agent and the Issuing Lender in their
reasonable discretion (such other bank being called a “Replacement Lender”) to
purchase the Revolving Commitment of such Lender (and Loans related thereto) and
such Lender’s rights hereunder, without recourse to or warranty by, or expense
to, such Lender, for a purchase price equal to such Lender’s Revolving
Commitment plus any accrued but unpaid interest on such Loans thereunder and all
accrued but unpaid fees owed to such Lender and any other amounts payable to
such Lender under this Agreement, and to assume all the obligations of such
Lender hereunder, and, upon such purchase and assumption, such Lender shall no
longer be a party hereto or have any rights hereunder (other than rights with
respect to indemnities and similar rights applicable to such Lender prior to the
date of such purchase and assumption) and shall be relieved from all





44



 

 

obligations to the Company hereunder, and the Replacement Lender shall succeed
to the rights and obligations of such Lender hereunder.

8.8       Conclusiveness of Statements; Survival of Provisions.  Determinations
and statements of any Lender pursuant to Sections 8.1,  8.2,  8.3 or 8.4 shall
be conclusive absent demonstrable error.  Lenders may use reasonable averaging
and attribution methods in determining compensation under Sections 8.1 and 8.4,
and the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

8.9       Effect of Benchmark Transition Event.

(a)        Benchmark Replacement.  Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent (without, except as specifically provided in the two following sentences,
any action or consent by any other party to this Agreement) may amend this
Agreement to replace the LIBOR Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. (Chicago time) on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to Borrower.  Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Borrower has delivered to the Administrative Agent written notice that
the Borrower accepts such amendment.  No replacement of the LIBOR Rate with a
Benchmark Replacement pursuant to this Section 8.9 will occur prior to the
applicable Benchmark Transition Start Date.

(b)        Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c)        Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Administrative Agent pursuant to this Section 8.9,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 8.9.

(d)        Benchmark Unavailability Period. Upon Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower will be
deemed to have





45



 

 

converted any pending request for a Loan, and any conversion to or continuation
of any Loans to be made, converted or continued during any Benchmark
Unavailability Period into a request for a borrowing of or conversion to Loans
at a rate per annum equal to the Prime Rate.

(e)        Certain Defined Terms. As used in this Section 8.9:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative
Agent, giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and (ii) any then-prevailing market convention for determining
a rate of interest as a replacement to the LIBOR Rate for U.S.
dollar-denominated syndicated credit facilities, and (b) the Benchmark
Replacement Adjustment.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable interest
period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body and (ii) any evolving or then-prevailing market convention for determining
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent
reasonably decides may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with then evolving
market practice (or, if the Administrative Agent reasonably decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent reasonably determines that no market practice for
the administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative





46



 

 

Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(i)         in the case of clause (i) or (ii) of the definition of “Benchmark
Transition Event,” the later of (A) the date of the public statement or
publication of information referenced therein and (B) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

(ii)        in the case of clause (iii) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(i)         a public statement or publication of information by or on behalf of
the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;

(ii)        a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

(iii)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information





47



 

 

(or if the expected date of such prospective event is fewer than 90 days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent by notice to the Borrower.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (i) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
8.9 and (ii) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 8.9.

“Early Opt-in Election” means the occurrence of (i) a determination by the
Administrative Agent or (ii) a notification by the Borrower to the
Administrative Agent, that U.S. dollar-denominated syndicated credit facilities
generally being executed at such time, or that generally include language
similar to that contained in this Section 8.9, are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate, and in the case of clause (ii) the agreement by the Administrative
Agent to amend this Agreement as a result of such election.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.





48



 

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

SECTION 9     REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that on the Closing Date:

9.1       Organization.  Each Loan Party is validly existing and in good
standing under the laws of its jurisdiction of incorporation; and each Loan
Party is duly qualified to do business in each jurisdiction where, because of
the nature of its activities or properties, such qualification is required,
except for such jurisdictions where the failure to so qualify would not have a
Material Adverse Effect.

9.2       Authorization; No Conflict.  Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, the Company is
duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party.  The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the borrowings by the Company hereunder, do
not and will not (a) require any consent or approval of any governmental agency
or authority (other than any consent or approval which has been obtained and is
in full force and effect), (b) conflict with (i) any provision of law applicable
to such Loan Party, the violation of which could reasonably be expected to
result in a Material Adverse Effect, (ii) the charter, by-laws or other
organizational documents of any Loan Party or (iii) any agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon any Loan Party or any of their respective properties or (c) require, or
result in, the creation or imposition of any Lien on any asset of any Loan Party
(other than Liens in favor of the Administrative Agent created pursuant to the
Collateral Documents).

9.3       Validity and Binding Nature.  Each of this Agreement and each other
Loan Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, fraudulent transfer, moratorium,
reorganization, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

9.4       Financial Condition.  The audited consolidated financial statements of
the Company and its Subsidiaries as at December 31, 2018,  and the unaudited
consolidated financial statements of the Company and its Subsidiaries as at
December 31, 2019 (such financial statements providing sales and pre-tax income
information), copies of which have been delivered to each Lender, were prepared
in accordance with GAAP (subject, in the case of such unaudited statements, to
the absence of footnotes and to normal year-end adjustments) and present fairly
the consolidated financial condition of the Company and its Subsidiaries as at
such dates and the results of their operations for the periods then ended.





49



 

 

9.5       No Material Adverse Change.  Since December 31, 2018, there has been
no material adverse change in the business, assets, liabilities, properties,
condition (financial or otherwise) or results of operations of the Loan Parties
taken as a whole.

9.6       Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Company’s knowledge, threatened against any
Loan Party which might reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6.  Other than any liability incident to such
litigation or proceedings, no Loan Party has any material Contingent Liabilities
not listed on Schedule 9.6 or permitted by Section 11.1.

9.7       Ownership of Properties; Liens.  Each Loan Party owns good and, in the
case of real property, marketable title to all of its material properties and
assets, real and personal, tangible and intangible, of any nature whatsoever
(including patents, trademarks, trade names, service marks and copyrights), free
and clear of all Liens, charges and claims (including infringement claims with
respect to patents, trademarks, service marks, copyrights and the like) other
than Permitted Liens.

9.8       Equity Ownership; Subsidiaries.  All issued and outstanding Capital
Securities of the Loan Parties (other than the Company) are duly authorized and
validly issued, fully-paid, non-assessable, and free and clear of all Liens
other than those in favor of the Administrative Agent, and such securities were
issued in compliance with all applicable state and federal laws concerning the
issuance of securities.  Schedule 9.8 sets forth the authorized Capital
Securities of each Loan Party (other than the Company) as of the Closing
Date.  All of the issued and outstanding Capital Securities of the Loan Parties
(other than the Company) are owned as set forth on Schedule 9.8 as of the
Closing Date.  As of the Closing Date, except as set forth on Schedule 9.8,
there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Securities of any Loan Party (other than the
Company).

9.9       Pension Plans.  (a) The Unfunded Liability of all Pension Plans does
not in the aggregate exceed twenty percent of the Total Plan Liability for all
such Pension Plans.  Each Pension Plan complies in all material respects with
all applicable requirements of law and regulations.  No contribution failure
under Section 412 of the Code, Section 302 of ERISA or the terms of any Pension
Plan has occurred with respect to any Pension Plan, sufficient to give rise to a
Lien under Section 302(f) of ERISA, or otherwise to have a Material Adverse
Effect.  There are no pending or, to the knowledge of Company, threatened,
claims, actions, investigations or lawsuits against any Pension Plan, any
fiduciary of any Pension Plan, or Company or other any member of the Controlled
Group with respect to a Pension Plan or a Multiemployer Pension Plan which could
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any other member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Pension Plan or Multiemployer Pension Plan which would
subject that Person to any material liability.  Within the past five years,
neither the Company nor any other member of the Controlled Group has engaged in
a transaction which resulted in a Pension Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect.





50



 

 

No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan, which could reasonably be expected to have a
Material Adverse Effect.

(b)        All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Company or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

9.10     Investment Company Act.  No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11     Intentionally Omitted.

9.12     Regulation  U.  The Company is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

9.13     Taxes.  Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  The Loan Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable.  No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).

9.14     Solvency, etc.  On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to the Loan Parties,
taken as a whole, (a) the fair value of their assets is greater than the amount
of their liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated in
accordance with GAAP, (b) the present fair saleable value of their assets is not
less than the amount that will be required to pay the probable liability on
their  debts as they become absolute and matured, (c) they are able to realize
upon their assets and pay their debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) they do not intend to, and do not





51



 

 

believe that they will, incur debts or liabilities beyond their ability to pay
as such debts and liabilities mature and (e) they are not engaged in business or
a transaction, and are not about to engage in business or a transaction, for
which their property would constitute unreasonably small capital.

9.15     Environmental Matters.  The on-going operations of each Loan Party
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.  Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under any Environmental Law and required for their respective ordinary
course operations, and for their reasonably anticipated future operations, and
each Loan Party is in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to any Loan Party and could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse
Effect.  No Loan Party or any of its properties or operations is subject to, or
reasonably anticipates the issuance of, any written order from or agreement with
any Federal, state or local Governmental Authority, nor subject to any judicial
or docketed administrative or other proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Substance.  There are no Hazardous
Substances or other conditions or circumstances existing with respect to any
property, arising from operations prior to the Closing Date, or relating to any
waste disposal, of any Loan Party that would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.  No Loan
Party has any underground storage tanks that are not properly registered or
permitted under applicable Environmental Laws or that at any time have released,
leaked, disposed of or otherwise discharged Hazardous Substances.

9.16     Insurance.  Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party).  Each Loan Party
and its properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

9.17     Real Property.  Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property.

9.18     Information.  All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information





52



 

 

is or will be incomplete by omitting to state any material fact necessary to
make such information not misleading in light of the circumstances under which
made (it being recognized by the Administrative Agent and the Lenders that any
projections, forecasts and other forward looking statements provided by the Loan
Parties are based on good faith estimates and assumptions believed by the Loan
Parties to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results).

9.19     Intellectual Property.  Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

9.20     Burdensome Obligations.  No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

9.21     Labor Matters.  Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement.  There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect.  Hours worked by and payment made to employees of the Loan
Parties are in substantial compliance with the Fair Labor Standards Act or any
other applicable law, rule or regulation dealing with such matters.

9.22     No Default.  No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

9.23     Patriot Act; Sanctions; Anti-Corruption.

9.23.1     Patriot Act.  To the extent applicable, each Company and its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended), and any other enabling legislation or executive order relating
thereto, and (ii) the Patriot Act.

9.23.2     Sanctioned Persons.  None of any Company, any of its Subsidiaries or,
to the knowledge of any Company, any director, officer, employee, agent or
affiliate of any Company or any of its Subsidiaries is a Person that is, or is
owned or controlled by Persons that are:  (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions (including, without limitation, currently, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).





53



 

 

9.23.3     Dealings with Sanctioned Persons.  For the past five years, neither
Company nor any of its Subsidiaries has knowingly engaged in, or is now
knowingly engaged in any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was,
or whose government is or was, the subject of Sanctions.

9.23.4     Anti-Corruption Laws.  Company, its Subsidiaries and their respective
directors, officers and employees and, to the knowledge of Company, the agents
of Company and its Subsidiaries, are in compliance with the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) and any other applicable anti-corruption law in all material respects.

SECTION 10   AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full (other
than any Obligation arising solely from any Bank Product Agreement or contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and all Letters of Credit have been terminated or Cash Collateralized,
the Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

10.1     Reports, Certificates and Other Information.  Furnish to the
Administrative Agent and each Lender:

10.1.1        Annual Report.  Promptly when available and in any event within
one hundred twenty (120) days after the close of each Fiscal Year: (a) a copy of
the annual audit report of the Company and its Subsidiaries for such Fiscal
Year, including therein consolidated balance sheets and statements of earnings
and cash flows of the Company and its Subsidiaries as at the end of such Fiscal
Year, certified without adverse reference to going concern value and without
qualification by independent auditors of recognized standing selected by the
Company and reasonably acceptable to the Administrative Agent, together with (i)
a written statement from such accountants to the effect that in making the
examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that caused them to believe that
the Company was not in compliance with any provision of Section 11.13 of this
Agreement insofar as such provision relates to accounting matters or, if
something has come to their attention that caused them to believe that the
Company was not in compliance with any such provision, describing such
non-compliance in reasonable detail and (ii) a comparison with the budget for
such Fiscal Year and a comparison with the previous Fiscal Year; and (b) a
consolidating balance sheet of the Company and its Subsidiaries as of the end of
such Fiscal Year and consolidating statement of earnings and cash flows for the
Company and its Subsidiaries for such Fiscal Year, certified by a Senior Officer
of the Company.

10.1.2        Interim Reports.  (a)  Promptly when available and in any event
within forty-five (45) days after the end of each Fiscal Quarter, consolidated
and consolidating balance sheets of the Company and its Subsidiaries as of the
end of such Fiscal Quarter, together with consolidated and consolidating
statements of earnings and cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding





54



 

 

period of the previous Fiscal Year and a comparison with the budget for such
period of the current Fiscal Year, certified by a Senior Officer of the Company;
and (b) promptly when available and in any event within 30 days after the end of
each month, consolidated and consolidating statements of earnings for the
Company and its Subsidiaries for such month and for the period beginning with
the first day of such Fiscal Year and ending on the last day of such month,
together with (x) a comparison with the corresponding period of the previous
Fiscal Year and a comparison with the budget for such period of the current
Fiscal Year, certified by a Senior Officer of the Company, and (y) a monthly
internal management report providing an analysis of the financial performance
for such month and for the period beginning with the first day of the applicable
Fiscal Year and ending on the last day of such month.

10.1.3        Compliance Certificates.  Contemporaneously with the furnishing of
a copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of the Company, containing (i) a computation of each of the financial
ratios, restrictions and requirements set forth in Section 11.13 and to the
effect that such officer has not become aware of any Event of Default or
Unmatured Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it and
(ii) to the extent there has been a change in the corporate structure of the
Company or the Subsidiaries since the previously delivered compliance
certificate under this Section 10.1.3, an updated organizational chart listing
all Subsidiaries and the jurisdictions of their respective incorporation.

10.1.4        Reports to the SEC and to Shareholders.  Unless available online
to the public, promptly upon the filing or sending thereof, copies of all
regular, periodic or special reports of any Loan Party filed with the SEC;
copies of all registration statements of any Loan Party filed with the SEC
(other than on Form S-8); copies of all proxy statements or other communications
made to security holders generally.

10.1.5        Notice of Default, Litigation and ERISA Matters.  Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Company or the Subsidiary affected thereby with
respect thereto:

(a)        the occurrence of an Event of Default or an Unmatured Event of
Default;

(b)        any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Company to the Lenders which has been
instituted or, to the knowledge of the Company, is threatened against any Loan
Party or to which any of the properties of any thereof is subject which, in each
case, might reasonably be expected to have a Material Adverse Effect;

(c)        the institution of any steps by any member of the Controlled Group or
any other Person to terminate any Pension Plan, or the failure of any member of
the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the





55



 

 

requirement that the Company furnish a bond or other security to the PBGC or
such Pension Plan, or the occurrence of any event with respect to any Pension
Plan or Multiemployer Pension Plan which could result in the incurrence by any
member of the Controlled Group of any material liability, fine or penalty
(including any claim or demand for withdrawal liability or partial withdrawal
from any Multiemployer Pension Plan), or any material increase in the contingent
liability of the Company with respect to any post-retirement welfare benefit
plan or other employee benefit plan of the Company or another member of the
Controlled Group, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent;

(d)        any cancellation or material change in any insurance maintained by
any Loan Party;

(e)        any other event (including (i) any violation of any Environmental Law
or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which, in each case, might
reasonably be expected to have a Material Adverse Effect;

(f)         the imposition or occurrence of any Lien for Taxes, assessments or
other governmental charges other than any Permitted Lien; or

(g)        the occurrence of any material default or material breach under any
documents or agreements related to any Subordinated Debt.

10.1.6        Borrowing Base Certificates and Additional Monthly
Reports.  Within fifteen (15) days of the end of each calendar month, (i) a
Borrowing Base Certificate dated as of the end of such month and executed by a
Senior Officer of the Company on behalf of the Company (provided that (a) the
Company may deliver a Borrowing Base Certificate more frequently if it chooses,
and (b) during any time an Event of Default exists or Excess Availability is,
and continues to be, less than $5,000,000, the Administrative Agent may require
the Company to deliver Borrowing Base Certificates more frequently), and (ii)
reports setting forth the aging and other relevant information of the accounts
receivable, accounts payable and inventory of the Loan Parties as of such month
end (such reports to be in form and substance reasonably acceptable to the
Administrative Agent).

10.1.7        Management Reports.  Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Company by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Company.

10.1.8        Projections.  As soon as practicable, and in any event not later
than thirty (30) days after the commencement of each Fiscal Year, financial
projections for the Company and its Subsidiaries for such Fiscal Year (including
monthly operating and cash flow budgets) prepared in a manner consistent with
the projections delivered by the Company to the





56



 

 

Administrative Agent prior to the Closing Date or otherwise in a manner
reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of a Senior Officer of the Company on behalf of the Company to the
effect that such projections were based on good faith estimates of future
financial performance prepared by the Company.

10.1.9        Subordinated Debt Notices.  Promptly following receipt, copies of
any material notices (including notices of default or acceleration) received
from any holder or trustee of, under or with respect to any Subordinated Debt.

10.1.10      Other Information.  Promptly from time to time, such other
information concerning the Loan Parties as any Lender or the Administrative
Agent may reasonably request.

10.2     Books, Records,  Inspections and Field Exams.  Keep, and cause each
other Loan Party to keep, its books and records in accordance with sound
business practices sufficient to allow the preparation of financial statements
in accordance with GAAP; permit, and cause each other Loan Party to permit, any
Lender or the Administrative Agent or any representative thereof in each case,
after reasonable notice, to inspect the properties and operations of the Loan
Parties (i.e. a field exam); and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors,
and to examine (and, at the expense of the Loan Parties, photocopy extracts
from) any of its books or other records; and permit, and cause each other Loan
Party to permit, the Administrative Agent and its representatives to inspect the
Inventory and other tangible assets of the Loan Parties, to perform appraisals
of the equipment of the Loan Parties, and to inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Inventory, Accounts and any other collateral.  All such inspections, field exams
or audits by the Administrative Agent shall be at the Company’s expense,
provided that so long as no Event of Default or Unmatured Event of Default
exists and (a) the Company has average daily Excess Availability of at least
$5,000,000 for the then preceding thirty (30) day period, the Company shall not
be required to reimburse the Administrative Agent for inspections or audits more
frequently than once each Fiscal Year and (b) the Company has average daily
Excess Availability of less than $5,000,000 for the then preceding thirty (30)
day period, the Company shall not be required to reimburse the Administrative
Agent for inspections or audits more frequently than twice each Fiscal Year.

10.3     Maintenance of Property; Insurance.  (a) Keep, and cause each other
Loan Party to keep, all property useful and necessary in the business of the
Loan Parties in good working order and condition, ordinary wear and tear
excepted.

(b)        Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated, but which shall
insure against all risks and liabilities of the type identified on Schedule 9.16
and shall have insured amounts no less than, and deductibles no higher than,
those customarily maintained by





57



 

 

companies similarly situated; and, upon written request of the Administrative
Agent or any Lender, furnish within three (3) Business Days of such request to
the Administrative Agent or such Lender a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the Loan
Parties.  The Company shall cause each issuer of an insurance policy to provide
the Administrative Agent with an endorsement (i) showing the Administrative
Agent as lender’s loss payee with respect to each policy of property or casualty
insurance and naming the Administrative Agent as an additional insured with
respect to each policy of liability insurance, (ii) providing that thirty (30)
days’ notice will be given to the Administrative Agent prior to any cancellation
of, material reduction or change in coverage provided by or other material
modification to such policy and (iii) reasonably acceptable in all other
respects to the Administrative Agent.

(c)        UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF
THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT WITHIN THREE (3) BUSINESS DAYS
OF WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT OR ANY LENDER, THE ADMINISTRATIVE
AGENT MAY PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE
ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL.  THIS
INSURANCE MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS.  THE COVERAGE
THAT THE ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE
AGAINST ANY LOAN PARTY IN CONNECTION WITH THE COLLATERAL.  THE COMPANY MAY LATER
CANCEL ANY INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER
PROVIDING THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED
WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES MAY BE
ABLE TO OBTAIN ON THEIR OWN.

10.4     Compliance with Laws, Material Contracts; Payment of Taxes and
Liabilities.  (a) Comply, and cause each Loan Party to comply, in all material
respects with all material applicable laws, rules, regulations, decrees, orders,
judgments, licenses, contracts and permits, the noncompliance with which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (b) without limiting clause (a) above, ensure, and cause each
Subsidiary to ensure, that no Person who owns a controlling interest in or
otherwise controls a Loan Party is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by OFAC, Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders;
(c) without limiting clause (a) above, comply, and cause each other Loan Party
to comply, with all applicable Bank Secrecy Act and anti-money laundering laws
and regulations; and (d) pay, and cause each Loan Party to pay, prior to





58



 

 

delinquency, all United States federal taxes and all other material taxes and
governmental charges against it or any collateral, as well as claims of any kind
which, if unpaid, could become a Lien on any of its property, other than Liens
permitted by Section 11.2;  provided that the foregoing shall not require the
Company or any Subsidiary to pay any such tax or charge so long as it shall
contest the validity thereof in good faith by appropriate proceedings and shall
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any collateral,
such contest proceedings shall stay the foreclosure of such Lien or the sale of
any portion of the collateral to satisfy such claim.

10.5     Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

10.6     Use of Proceeds.  Use the proceeds of the Loans and the Letters of
Credit, solely for working capital purposes, for Capital Expenditures, for
Permitted Acquisitions and for other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.

10.7     Employee Benefit Plans.

(a)        Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.

(b)        Make, and cause each other member of the Controlled Group to make, on
a timely basis, all required contributions to any Multiemployer Pension Plan.

(c)        Not, and not permit any other member of the Controlled Group to (i)
seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8     Environmental Matters.  If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets.  Without limiting the generality of
the foregoing, the Company shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the release or threatened release of a Hazardous Substance.  To the extent that
the





59



 

 

transportation of Hazardous Substances is permitted by this Agreement, the
Company shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

10.9     Further Assurances.  Take, and cause each other Loan Party to take,
such actions as are necessary or as the Administrative Agent or the Required
Lenders may reasonably request from time to time to ensure that the Obligations
of each Loan Party under the Loan Documents are secured by substantially all of
the assets of the Company and each domestic Subsidiary (as well as all Capital
Securities of each domestic Subsidiary and 65% of all Capital Securities of each
direct Foreign Subsidiary) and guaranteed by each domestic Subsidiary
(including, upon the acquisition or creation thereof, any Subsidiary acquired or
created after the Closing Date), in each case as the Administrative Agent may
determine, including (a) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing and (b)
the delivery of certificated securities and other Collateral with respect to
which perfection is obtained by possession.

10.10   Deposit Accounts.  Unless the Administrative Agent otherwise consents in
writing, the Loan Parties shall maintain all of their deposit and securities
accounts with the Administrative Agent; provided that the Loan Parties may
maintain a maximum aggregate balance of $400,000 in depository accounts not with
the Administrative Agent, except that the accounts with any single institution
shall not exceed a maximum aggregate balance of $100,000, it being agreed that
each of the Company and the Subsidiaries will, upon the Administrative Agent’s
request, use commercially reasonable efforts to cause depository institutions to
enter into account control agreements in favor of the Administrative Agent (each
such account control agreement to be on terms reasonably satisfactory to the
Administrative Agent in all respects);  provided,  however, that in no event
shall any Loan Party be required to pledge any Excluded Account (as defined in
the Guaranty and Collateral Agreement).

10.11   Post-Closing Obligations.  The Loan Parties shall cause to be performed
and completed in a manner reasonably satisfactory to Administrative Agent all of
the obligations set forth on Schedule 10.11 within the time periods set forth
therein (which may be extended at the Administrative Agent’s discretion) and the
failure to perform or complete such obligations shall constitute as immediate
and automatic Event of Default hereunder without the requirement of notice or
further action by Administrative Agent.

SECTION 11   NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full (other
than any Obligation arising solely from any Bank Product Agreement or contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and all Letters of Credit have been terminated or Cash Collateralized,
the Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

11.1     Debt.  Not, and not permit any other Loan Party to, incur, permit to
remain outstanding, assume or in any way become committed for Debt, except:





60



 

 

(a)        Debt incurred hereunder or to any Lender or the Administrative Agent;

(b)        Debt existing on the date hereof as listed in Schedule 11.1 hereto
and any extension, renewal or refinancing thereof so long as the principal
amount thereof is not increased;

(c)        Debt with respect to which the Required Lenders have given the
Company prior written consent;

(d)        Debt Secured by a Lien set forth in clause (vi) of the definition of
Permitted Liens and any extension, renewal or refinancing thereof so long as the
principal amount thereof is not increased;

(e)        unsecured Debt of a Loan Party to any other Loan Party;

(f)        ordinary course Hedging Obligations incurred for bona fide hedging
purposes and not for speculation;

(g)        unsecured seller Debt which represents all or part of the purchase
price payable in connection with Permitted Acquisitions; provided that (i) the
aggregate outstanding principal amount of all such Debt shall not at any time
exceed $10,000,000 and (ii) all such Debt shall have terms (including
subordination terms) that are reasonably acceptable to the Administrative Agent;

(h)        Debt arising under surety, guarantee, performance, bid, reclamation,
appeal, surety and similar bonds in the ordinary course of business consistent
with past practice; provided that the aggregate outstanding principal amount of
all such Debt shall not at any time exceed $10,000,000; and

(i)         other Debt in the aggregate amount not greater than $500,000 at any
time.

11.2     Liens.  Not, and not permit any other Loan Party to, create, suffer or
permit to exist any Lien of any kind or nature upon any of their assets now or
hereafter owned or acquired, or acquire or agree to acquire any property or
assets of any character under any conditional sale agreement or other title
retention agreement; notwithstanding the foregoing, Permitted Liens are
permitted hereunder.

11.3     Intentionally Omitted.

11.4     Restricted Payments.  Not, and not permit any other Loan Party to, (a)
make any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof, (d) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any Subordinated Debt or (e) set aside funds for any of the foregoing;
provided that, notwithstanding the foregoing:

(i)         any Subsidiary may pay dividends or make other distributions to the
Company or to a Guarantor;





61



 

 

(ii)        the Company may make regularly scheduled payments of interest in
respect of Subordinated Debt to the extent permitted under the subordination
provisions thereof; and

(iii)      from and after the date of this Agreement, the Company may purchase
its outstanding Capital Securities (each, a “Permitted Capital Securities
Repurchase”) so long as (A) no Unmatured Event of Default or Event of Default
shall exist, including with respect to the covenants contained in Section
11.13.1 hereof tested on a pro forma basis after giving effect to any such
purchase and the Company shall have delivered to the Administrative Agent a
compliance certificate in the form of Exhibit B attached hereto evidencing such
compliance with Section 11.13.1 and (B) the Company shall have Excess
Availability of at least $5,000,000 after giving effect to such purchase.

11.5     Mergers, Consolidations, Sales.  Not, and not permit any other Loan
Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) sell, transfer, convey or lease all or any substantial part of
its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary) except for sales of inventory and obsolete equipment in the
ordinary course of business, or (c) sell or assign with or without recourse any
receivables, except, in each case, in connection with (i) any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
Wholly-Owned Subsidiary into the Company or into any other domestic Wholly-Owned
Subsidiary; (ii) any such purchase or other acquisition by the Company or any
domestic Wholly-Owned Subsidiary of the assets or Capital Securities of any
Wholly-Owned Subsidiary; (iii) any Permitted Acquisition; and (iv) other sales
and dispositions of assets (excluding the Capital Securities of Subsidiaries)
for at least fair market value (as determined by the Board of Directors of the
Company) so long as the net book value of all assets sold or otherwise disposed
of in any Fiscal Year does not exceed $3,000,000.

11.6     Modification of Organizational Documents.  Not (a) permit the charter,
by-laws or other organizational documents of any Loan Party to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Lenders; or (b) change, or allow any Loan Party to
change, its state of incorporation or its organizational form unless such Loan
Party gives the Administrative Agent ninety (90) days’ prior written notice.

11.7     Transactions with Affiliates.  Not, and not permit any other Loan Party
to, enter into, or cause, suffer or permit to exist any transaction, arrangement
or contract with any of its other Affiliates (other than the Loan Parties) other
than (a) transactions expressly permitted under this Agreement and the other
Loan Documents and (b) which is on terms which are less favorable than are
obtainable from any Person which is not one of its Affiliates.

11.8     Unconditional Purchase Obligations.   Not, and not permit any other
Loan Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

11.9     Inconsistent Agreements.  Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached in any material





62



 

 

respect by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (i)
pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary, (ii)
make loans or advances to any Loan Party or (iii) transfer any of its assets or
properties to any Loan Party, other than (A) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder (B) restrictions or conditions imposed by any
agreement relating to purchase money Debt, Capital Leases and other secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt and (C) customary provisions in leases and
other contracts restricting the assignment thereof.

11.10   Business Activities.  Not, and not permit any other Loan Party to,
engage in any line of business other than the businesses engaged in on the date
hereof and businesses reasonably related thereto and businesses and activities
which are extensions thereof or otherwise incidental, complementary,
synergistic, reasonably related, or ancillary to any of the foregoing (and
businesses acquired in connection with any Permitted Acquisition).

11.11   Investments.  Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:

(a)        contributions by the Company to the capital of any Guarantor, or by
any Subsidiary to the capital of any Guarantor, so long as the recipient of any
such capital contribution has guaranteed the Obligations and such guaranty is
secured by a pledge of all of its Capital Securities and substantially all of
its real and personal property, in each case in accordance with Section 11.10;

(b)        Investments constituting Debt permitted by Section 11.1;

(c)        Contingent Liabilities constituting Debt permitted by Section 11.1 or
Liens permitted by Section 11.2;

(d)        Cash Equivalent Investments;

(e)        bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits which are maintained with any bank other
than a Lender shall not at any time exceed the amounts described in Section
10.10 hereof;

(f)         Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors;

(g)        Investments listed on Schedule 11.11 as of the Closing Date;

(h)        Permitted Acquisitions;





63



 

 

(i)         extensions of credit upon customary terms to their customers in the
ordinary course of their business; and

(j)         extensions of credit to officers and employees in accordance with
policies in effect on the date of this Agreement to the extent the
Administrative Agent has received a written copy of such policy;

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), (g), (h) or (i) of this Section 11.11 shall be permitted to be made if,
immediately before or after giving effect to the making of such Investment, any
Event of Default or Unmatured Event of Default exists.

11.12   Restriction of Amendments to Certain Documents.  Not, and not permit any
other Loan Party to, make or agree to any amendment to or modification of, or
waive any of its rights under (a) any agreement or instrument governing any
Subordinated Debt which would (i) have the effect of (x) providing for earlier
payment in respect of principal or redemptions or otherwise, (y) requiring
collateral or guarantees to secure any Subordinated Debt or (z) increasing the
interest rate payable with respect to any Subordinated Debt or (ii) otherwise
adversely affect the interests of the Lenders in any material respect or (b) the
Mining Royalty Agreement without prompt notice thereof to the Administrative
Agent (such notice to include a description of the amendment, modification or
waiver).

11.13   Financial Covenants.

11.13.1      Minimum Fixed Charge Coverage Ratio.  Not permit the Fixed Charge
Coverage Ratio for any Computation Period referenced below to be less than the
applicable amount set forth below; provided that (i) the Fixed Charge Coverage
Ratio shall not be tested for any Fiscal Quarter if the total combined amount of
(a) unrestricted cash of the Loan Parties maintained in bank accounts with the
Administrative Agent (or otherwise subject to the Administrative Agent’s
control),  plus (b) Cash Equivalent Investments of the Loan Parties, plus (c)
the average daily Excess Availability during such Fiscal Quarter, collectively,
exceeds $5,000,000, (ii) the Fixed Charge Coverage Ratio shall be measured on a
trailing nine (9) month basis for the Computation Period ending September 30,
2020, and (iii) the Fixed Charge Coverage Ratio shall be measured on a trailing
twelve (12) month basis for the Computation Period ending December 31, 2020 and
each Computation Period ending thereafter:

 

Computation
Period Ending

Fixed Charge
Coverage Ratio

September 30, 2020 and each Fiscal Quarter end thereafter

1.06 to 1.00

 

11.13.2      Minimum EBITDA.  Not permit EBITDA for (i) the three (3) month
period ending March 31, 2020 to be less than -$525,000 and (ii) the three (3)
month period ending June 30, 2020 to be less than $265,000.





64



 

 

SECTION 12   EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1     Conditions to Effectiveness.  The effectiveness of this Agreement is,
in addition to the conditions precedent specified in Section 12.2, subject to
the conditions precedent that (a) all Debt to be Repaid has been (or
concurrently with the initial borrowing hereunder will be) paid in full, and
that all agreements and instruments governing the Debt to be Repaid and that all
Liens securing such Debt to be Repaid have been (or concurrently with the
initial borrowing hereunder will be) terminated and (b) the Administrative Agent
shall have received all of the following, each duly executed and dated the
Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent (and the date on which all such conditions precedent have been satisfied
or waived in writing by the Administrative Agent and the Lenders is called the
“Closing Date”):

12.1.1  Notes.  An Amended and Restated Revolving Loan Note for each Lender.

12.1.2  Authorization Documents.  For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate Governmental
Authority; (b) good standing certificates in its state of incorporation and in
each other state requested by the Administrative Agent; (c) bylaws; (d)
resolutions of its board of directors approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

12.1.3  Consents, etc.  Certified copies of all documents evidencing any
necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.

12.1.4  Borrowing Request and Letter of Direction.  To the extent a borrowing is
requested by the Borrower for the Closing Date, a borrowing request and letter
of direction containing funds flow information with respect to the proceeds of
any Loans on the Closing Date.

12.1.5  Guaranty and Collateral Agreement.  A counterpart of the Guaranty and
Collateral Agreement executed by each Loan Party, together with all instruments,
transfer powers and other items required to be delivered in connection
therewith.

12.1.6  Perfection Certificate.  A Perfection Certificate completed and executed
by each Loan Party required by the Administrative Agent.

12.1.7  McKinney Door Mortgaged Property.  [Reserved].





65



 

 

12.1.8  Williams Furnace Mortgaged Property.  [Reserved].

12.1.9   2701 W Concord St LLC Mortgaged Property.  [Reserved].

12.1.10  Collateral Access Agreements.  To the extent required by the
Administrative Agent on the Closing Date, in the case of any leased real
property, a Collateral Access Agreement from the landlord of such property
waiving any landlord’s Lien in respect of personal property kept at the premises
subject to such lease and permitting access to the location by the
Administrative Agent and its agents and containing such other terms and
provisions as may be required by the Administrative Agent.

12.1.11  Opinions of Counsel.  To the extent required by the Administrative
Agent on the Closing Date,  opinions of counsel for each Loan Party, including
local counsel in respect of each Mortgage and amendment to Mortgage, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

12.1.12  Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.

12.1.13    Payment of Fees.  Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

12.1.14    Solvency Certificate.  A Solvency Certificate executed by a Senior
Officer of the Company.

12.1.15    Material Adverse Change.  The Administrative Agent shall be satisfied
that since December 31, 2018 there has been no material adverse change in the
business, assets, liabilities, properties, condition (financial or otherwise) or
results of operations of the Loan Parties taken as a whole.

12.1.16    Search Results; Lien Terminations.  Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.





66



 

 

12.1.17     Filings, Registrations and Recordings.  The Administrative Agent
shall have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording.

12.1.18     Borrowing Base Certificate.  A Borrowing Base Certificate dated as
of the Closing Date.

12.1.19     Closing Certificate.  A certificate executed by an officer of the
Company on behalf of the Company certifying the matters set forth in Section
12.2.1 as of the Closing Date.

12.1.20     Other.  Such other documents as the Administrative Agent or any
Lender may reasonably request.

12.2     Conditions.  The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:

12.2.1        Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any borrowing and the issuance of any Letter of Credit,
the following statements shall be true and correct:

(a)        the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects with the same effect as if then made (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date and except to
the extent already qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects); and

(b)        no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.

12.2.2        Representation.  Each request by the Company for the making of a
Loan or the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Company that the conditions precedent set
forth in this Section 12.2.1 are satisfied at the time of the making of such
Loan or the issuance of such Letter of Credit.

SECTION 13   EVENTS OF DEFAULT AND THEIR EFFECT.

13.1     Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1  Non-Payment of the Loans, etc.  The Company or any other Loan Party
shall fail to make any payment of principal or interest when and as due; or, in
the case of





67



 

 

any other amounts payable hereunder or under any other Loan Document, the
Company or any other Loan Party shall fail to make such payment within five (5)
days of the due date thereof.

13.1.2  Cross-Default.  There shall occur any default or event of default, or
any event which might become such with notice or the passage of time or both, or
any similar event, or any event which requires the prepayment of borrowed money
or the acceleration of the maturity thereof, under the terms of any evidence of
indebtedness or other agreement issued or assumed or entered into by the Company
or any other Loan Party or under the terms of any indenture, agreement or
instrument under which any such evidence of indebtedness or other agreement is
issued, assumed, secured or guaranteed, and such event shall continue beyond any
applicable period of grace.

13.1.3  Bankruptcy, Insolvency, etc.  Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

13.1.4  Non-Compliance with Loan Documents.  (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.1,  10.1.2,
 10.1.3,  10.1.5,  10.1.6,  10.3(b) (solely as such section relates to the
maintenance of insurance at all times), 10.5,  10.10,  10.11 or Section 11; or
(b) failure by any Loan Party to comply with or to perform any other provision
of this Agreement or any other Loan Document (and not constituting an Event of
Default under any other provision of this Section 13) and continuance of such
failure described in this clause (b) for 30 days.

13.1.5  Representations; Warranties.  Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

13.1.6  Pension Plans.  (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$500,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the





68



 

 

Unfunded Liability exceeds twenty percent of the Total Plan Liability, or
(d) there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds $500,000.

13.1.7  Litigation.  Any suit, action or other proceeding (judicial or
administrative) commenced against the Company or any other Loan Party, or with
respect to any assets of the Company or any other Loan Party, shall threaten to
have a material and adverse effect on the future operations of the Company or
any other Loan Party; or a final judgment or settlement shall be entered in, or
agreed to in respect of, any such suit, action or proceeding and said final
judgment or settlement would have a Material Adverse Effect on the Company and
the other Loan Parties taken as a whole, it being agreed that any final judgment
or settlement (either individually or collectively with all other judgments and
settlements) in excess of $250,000 shall be deemed to have a Material Adverse
Effect (provided that any amounts covered by insurance shall not be included in
such aggregate amount so long as the insurance company has acknowledged coverage
in writing).

13.1.8  Invalidity of Collateral Documents, etc.  Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

13.1.9  Invalidity of Subordination Provisions, etc.  Any subordination
provision in any document or instrument governing Subordinated Debt (if any), or
any subordination provision in any guaranty by any Subsidiary of any
Subordinated Debt, shall cease to be in full force and effect, or any Loan Party
or any other Person (including the holder of any applicable Subordinated Debt)
shall contest in any manner the validity, binding nature or enforceability of
any such provision.

13.1.10 Change of Control.  A Change of Control shall occur.

13.1.11 Material Adverse Effect.  The occurrence of any event having a Material
Adverse Effect.

13.2     Effect of Event of Default.  If any Event of Default described in
Section 13.1.3 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Company
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Company shall
immediately become obligated to Cash Collateralize the





69



 

Letters of Credit (all or any, as applicable), all without presentment, demand,
protest or notice of any kind.  The Administrative Agent shall promptly advise
the Company of any such declaration, but failure to do so shall not impair the
effect of such declaration.  Any cash collateral delivered hereunder shall be
held by the Administrative Agent (without liability for interest thereon) and
applied to the Obligations arising in connection with any drawing under a Letter
of Credit.  After the expiration or termination of all Letters of Credit, such
cash collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.

SECTION 14   THE AGENT.

14.1     Appointment and Authorization.  Each Lender hereby irrevocably (subject
to Section 14.10) appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Administrative Agent shall not
have any duty or responsibility except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

14.2     Issuing Lender.  The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith.  The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

14.3     Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

14.4     Exculpation of Administrative Agent.  None of the Administrative Agent
nor any of its directors, officers, employees or agents shall (a) be liable for
any action taken or omitted to





70



 

 

be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except to the extent
resulting from its own gross negligence or willful misconduct in connection with
its duties expressly set forth herein as determined by a final, nonappealable
judgment by a court of competent jurisdiction), (b) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents) or (c) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Company or Affiliate of the
Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of the Company or any other party
to any Loan Document to perform its Obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

14.5     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender.  For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

14.6     Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Event of Default except with respect to defaults in the payment of principal,
interest and fees required to be paid to





71



 

 

the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”.  The Administrative Agent will notify the Lenders of its receipt of
any such notice.  The Administrative Agent shall take such action with respect
to such Event of Default or Unmatured Event of Default as may be requested by
the Required Lenders in accordance with Section 13;  provided that unless and
until the Administrative Agent has received any such request, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default or Unmatured Event of
Default as it shall deem advisable or in the best interest of the Lenders.

14.7     Credit Decision.  Each Lender acknowledges that the Administrative
Agent has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company.  Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

14.8     Indemnification.  Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that no Lender shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct.  No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any Agent Advances and
any costs or out-of-pocket expenses (including Attorney Costs and Taxes)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement





72



 

 

(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Company.  The undertaking in this Section shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit, any foreclosure under, or modification, release or
discharge of, any or all of the Collateral Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

14.9     Administrative Agent in Individual Capacity.  CIBC and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Loan Parties
and Affiliates as though CIBC were not the Administrative Agent hereunder and
without notice to or consent of any Lender.  Each Lender acknowledges that,
pursuant to such activities, CIBC or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to their Loans (if
any), CIBC and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though CIBC were not
the Administrative Agent, and the terms “Lender” and “Lenders” include CIBC and
its Affiliates, to the extent applicable, in their individual capacities.

14.10   Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders.  If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders.  If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.17 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

14.11   Collateral Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Company hereunder (other than any
Obligation





73



 

 

arising solely from any Bank Product Agreement or contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) and
the expiration or termination of all Letters of Credit (or Cash
Collateralization of all such Letters of Credit); (ii) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder (including the release of any Guarantor); or
(iii) subject to Section 15.1, if approved, authorized or ratified in writing by
the Required Lenders; or (b) to subordinate its interest in any Collateral to
any holder of a Lien on such Collateral which is permitted by Section 11.2 (it
being understood that the Administrative Agent may conclusively rely on a
certificate from the Company in determining whether the Debt secured by any such
Lien is permitted by Section 11.1).  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of Collateral pursuant to this Section 14.11.  Each Lender hereby authorizes the
Administrative Agent to give blockage notices in connection with any
Subordinated Debt at the direction of Required Lenders and agrees that it will
not act unilaterally to deliver such notices.

14.12   Administrative Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5,  15.5 and 15.17) allowed in such judicial
proceedings; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5,  15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.





74



 

 

14.13   Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

14.14   Restriction on Actions by Lenders.  Each Lender agrees that it shall
not, without the express written consent of Administrative Agent, and shall,
upon the written request of Administrative Agent (to the extent it is lawfully
entitled to do so), set off against the Obligations, any amounts owing by such
Lender to a Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender.  Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by
Administrative Agent, take or cause to be taken, any action, including the
commencement of any legal or equitable proceedings to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Agreement or the other Loan Documents.  All enforcement
actions under this Agreement and the other Loan Documents against the Loan
Parties or any third party with respect to the Obligations or the Collateral may
only be taken by Administrative Agent (at the direction of the Required Lenders
or as otherwise permitted in this Agreement) or by its agents at the direction
of Administrative Agent.

SECTION 15   GENERAL.

15.1     Waiver; Amendments.  No delay on the part of the Administrative Agent
or any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy.  Except as set forth in Section
8.9(b), no amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by Lenders having
aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.  No
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and fees resulting from a change in
the Applicable Margin as provided for in this Agreement); or (d) release any
party from its obligations under the Guaranty and Collateral Agreement or all or
any substantial part of the Collateral granted under the Collateral Documents
(except as permitted by Section 14.11), change the definition of Required
Lenders, any provision of this Section 15.1 or reduce the





75



 

 

aggregate Pro Rata Share required to effect an amendment, modification, waiver
or consent, without, in each case, the written consent of all Lenders.  No
provision of Section 14 or other provision of this Agreement affecting the
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of the Administrative Agent.  No provision of this
Agreement relating to the rights or duties of the Issuing Lender in its capacity
as such shall be amended, modified or waived without the consent of the Issuing
Lender.  No provision of this Agreement relating to the rights and duties of any
Lender to which Bank Product Obligations are owed (including Hedging
Obligations) shall be amended, modified or waived with the consent of such
Lender.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent and/or a Person or Persons
reasonably acceptable to the Administrative Agent shall have the right to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon the Administrative Agent ‘s request, sell and assign to
the Administrative Agent and/or such Person or Persons, all of the Loans and
Revolving Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all such Loans and Revolving Commitments held by such
Non-Consenting Lenders and all accrued interest, fees, expenses and other
amounts then due with respect thereto through the date of sale.

15.2     Confirmations.  The Company and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

15.3     Notices.

(A)       Generally.  Except as otherwise provided in Sections 2.2.2 and 2.2.3,
or clauses (b) and (c) below, all notices hereunder shall be in writing
(including facsimile transmission and email) and shall be sent to the applicable
party at its address shown on Annex B or at such other address as such party
may, by written notice received by the other parties, have designated as its
address for such purpose.  Notices sent by facsimile transmission shall be
deemed to have been given when sent; notices sent by mail shall be deemed to
have been given three (3) Business Days after the date when sent by registered
or certified mail, postage prepaid; and notices sent by hand delivery or
overnight courier service shall be deemed to have been given when received.  For
purposes of Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled
to rely on telephonic instructions from any person that the Administrative Agent
in good faith believes is an authorized officer or employee of the Company, and
the Company shall hold the Administrative Agent and each other Lender harmless
from any loss, cost or expense resulting from any such reliance.

(B)       Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including email, and Internet or intranet websites)
pursuant to procedures





76



 

 

approved by the Administrative Agent provided that the foregoing shall not apply
to notices to any Lender or Issuing Lender pursuant to Section 2 if such Lender
or Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(C)       Platform.

(a)        Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.

(b)        The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Affiliates
or the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of the Administrative
Agent or its Affiliates (collectively, the “Agent Parties”) have any liability
to the Company or the other Loan Parties, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Company’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.

15.4     Computations.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be





77



 

 

made in accordance with GAAP, consistently applied; provided that if the Company
notifies the Administrative Agent that the Company wishes to amend any covenant
in Sections 10 or 11.13 (or any related definition) to eliminate or to take into
account the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend Sections 10 or 11.13 (or any related definition) for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant (or related
definition) is amended in a manner satisfactory to the Company and the Required
Lenders.  Notwithstanding the foregoing, upon a change in GAAP concerning the
treatment of leases (ASC Topic 840, “Leases”) the Company shall continue to
calculate relevant covenants on the basis of GAAP in effect immediately prior to
such change and shall provide a reconciliation of the calculations to GAAP.

15.5     Costs, Expenses and Taxes.  The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
negotiation, execution, syndication, delivery and administration (including
perfection and protection of any Collateral and the costs of the Platform, if
applicable) of this Agreement, the other Loan Documents and all other documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith (including any amendment, supplement or waiver to any Loan Document),
whether or not the transactions contemplated hereby or thereby shall be
consummated, and all reasonable out-of-pocket costs and expenses (including
Attorney Costs and any Taxes) incurred by the Administrative Agent and each
Lender after an Event of Default in connection with the collection of the
Obligations or the enforcement of this Agreement the other Loan Documents or any
such other documents or during any workout, restructuring or negotiations in
respect thereof.  In addition, the Company agrees to pay, and to hold the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section
10.2.  All Obligations provided for in this Section 15.5 shall survive repayment
of the Loans, cancellation of the Notes, expiration or termination of the
Letters of Credit and termination of this Agreement.

15.6     Assignments; Participations.

15.6.1        Assignments.  Any Lender may at any time assign to one or more
Persons (other than to a Defaulting Lender or any of its Affiliates or any
Person who upon becoming a Lender hereunder would constitute a Defaulting
Lender) (any such Person, an “Assignee”) all or any portion of such Lender’s
Loans and Commitments, with the prior written consent of the Administrative
Agent, the Issuing Lender (for an assignment of the Revolving Loans and the
Revolving Commitment) and, so long as no Event of Default exists, the Company
(which consents shall not be unreasonably withheld or delayed and shall not be
required for an assignment by a Lender to a Lender or an Affiliate of a Lender
or an Approved Fund).  Except as the Administrative Agent may otherwise agree,
any such assignment shall be in a minimum aggregate amount equal to $5,000,000
or, if less, the remaining Commitment and Loans held by the assigning
Lender.  The Company and the Administrative Agent shall be entitled to continue
to deal solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
D hereto (an “Assignment





78



 

 

Agreement”) executed, delivered and fully completed by the applicable parties
thereto and a processing fee of $3,500.  No assignment may be made to any Person
if at the time of such assignment the Company would be obligated to pay any
greater amount under Sections 7.6 or 8 to the Assignee than the Company is then
obligated to pay to the assigning Lender under such Sections (and if any
assignment is made in violation of the foregoing, the Company shall not be
required to pay such greater amounts).  Any attempted assignment by a Lender not
made in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2.

(a)        From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender).  Each such Note shall be dated the effective date of such
assignment.  Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.

(b)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

15.6.2        Participations.  Any Lender may at any time sell to one or more
Persons participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”).  In the event of a sale by a
Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder shall remain unchanged for all purposes, (b) the Company
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations hereunder
and (c) all amounts payable by the Company shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders.  Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any
Participant.  The Company agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing





79



 

 

directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5.  The Company also agrees that each Participant shall be entitled to
the benefits of Section 7.6 or 8 as if it were a Lender (provided that on the
date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).

15.7     Register.  Administrative Agent shall maintain as a non-fiduciary agent
of Company, a copy of each Assignment Agreement delivered and accepted by it and
register (the “Register”) for the recordation of names and addresses of the
Lenders and the Commitment of each Lender and principal and stated interest of
each Loan owing to each Lender from time to time and whether such Lender is the
original Lender or the Assignee.  No assignment shall be effective unless and
until the Assignment Agreement is accepted and registered in the Register.  All
records of transfer of a Lender’s interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the
Loans.  Administrative Agent shall not incur any liability of any kind with
respect to any Lender with respect to the maintenance of the Register.  This
Section and Section 15.6.2  shall be construed so that the Loans are at all
times maintained in “registered form” for the purposes of the Code and any
related regulations (and any successor provisions).

15.8     GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

15.9     Confidentiality.  As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services.  The Administrative Agent and each Lender agree
to use commercially reasonable efforts (equivalent to the efforts the
Administrative Agent or such Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by any Loan Party and designated as confidential, except that
the Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about





80



 

 

a Lender’s investment portfolio in connection with ratings issued with respect
to such Lender; (g) to any Affiliate of the Administrative Agent, the Issuing
Lender or any other Lender who may provide Bank Products to the Loan Parties; or
(h) that ceases to be confidential through no fault of the Administrative Agent
or any Lender.  Notwithstanding the foregoing, the Company consents to the
publication by the Administrative Agent or any Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and the Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

15.10   Severability.  Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

15.11   Nature of Remedies.  All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.  No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.12   Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.  Upon
the closing of the transactions contemplated by this Agreement and the other
Loan Documents, the Existing Credit Agreement shall be amended, restated and
replaced for all purposes by this Agreement; provided, however, the Company, the
Lender and the Administrative Agent hereby agree that, notwithstanding anything
to the contrary contained herein, (a) this Agreement amends, restates and
consolidates (but does not discharge) the liabilities and obligations of the
Company under the Existing Credit Agreement, (b) this Agreement is being entered
into in replacement of (and not in discharge of the liabilities and obligations
evidenced by) the Existing Credit Agreement, (c) any Event of Default existing
under the Existing Credit Agreement or any other Loan Document (whether known or
unknown on the date hereof) shall continue for all purposes and shall constitute
an Event of Default hereunder, and (d) except for amendments, restatements
and/or supplements to the other Loan Documents in connection with the closing of
this Agreement, all other Loan Documents entered into in connection with or
otherwise related to the Existing Credit Agreement shall continue in full force
and effect for all purposes unaffected by this Agreement or any other Loan
Document.





81



 

 

15.13   Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.  Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof.  Electronic records of
executed Loan Documents maintained by the Lenders shall be deemed to be
originals.

15.14   Successors and Assigns.  This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent.  No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan
Documents.  The Company may not assign or transfer any of its rights or
Obligations under this Agreement without the prior written consent of the
Administrative Agent and each Lender.

15.15   Captions.  Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

15.16   Customer Identification - USA Patriot Act Notice.  Each Lender and CIBC
(for itself and not on behalf of any other party) hereby notifies the Loan
Parties that, pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or CIBC, as applicable, to
identify the Loan Parties in accordance with the Patriot Act.

15.17   INDEMNIFICATION BY THE COMPANY.  IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY





82



 

 

LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP
OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE
PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS
SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR
ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL
SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.

15.18   Nonliability of Lenders.  The relationship between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender.  Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor.  Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations.  The Company agrees, on behalf of itself and
each other Loan Party, that neither the Administrative Agent nor any Lender
shall have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.  NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH THE PLATFORM IN CONNECTION
WITH THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT
TO, AND THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE).  The Company acknowledges that it
has been advised by





83



 

 

counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is a party.  No joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

15.19   FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.20   WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

15.21   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

15.21.1      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and





84



 

 

15.21.2      the effects of any Bail-In Action on any such liability, including,
if applicable:

(A)       a reduction in full or in part or cancellation of any such liability;

(B)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

15.22   Commodity Exchange Act.  Notwithstanding anything to the contrary in
this Agreement or any other Collateral Document, no Loan Party shall be deemed
to be a guarantor of another Loan Party’s Swap Obligations owing to Lender if
such Loan Party is not an “eligible contract participant” as defined in
§1(a)(18) of the Commodity Exchange Act and the applicable rules issued by the
Commodity Futures Trading Commission and/or the Securities and Exchange
Commission (collectively, and as now or hereafter in effect, the “ECP Rules”) to
the extent that the providing of such guaranty by such Loan Party would violate
the ECP Rules or any other applicable law or regulation.

[SIGNATURE PAGES FOLLOW]

 

 



85




 

 

The parties hereto have caused this Second Amended and Restated Credit Agreement
to be duly executed and delivered by their duly authorized officers as of the
date first set forth above.

 

CONTINENTAL MATERIALS CORPORATION,

 

as the Company and a Loan Party

 

 

 

By:

 

 

 

Paul Ainsworth

 

 

Chief Financial Officer

 





Signature Page to Second Amended and Restated Credit Agreement



 

 

 

CIBC BANK USA,

 

as Administrative Agent, as a Lender and the initial Issuing Lender

 

 

 

By:

 

 

 

Richard Pierce

 

 

Managing Director

 

 



Signature Page to Second Amended and Restated Credit Agreement




 

ANNEX A

LENDERS AND PRO RATA SHARES

 

Lender

Revolving

Commitment

Amount

Pro Rata Share

CIBC Bank USA

$20,000,000

100%

TOTALS

$20,000,000

100%

 

 

 



Annex  A




 

ANNEX B

ADDRESSES FOR NOTICES

CONTINENTAL MATERIALS CORPORATION, as the Company

440 South LaSalle, Suite 3100

Chicago, IL 60605-5020

Attention:  Vice President & CFO

Facsimile:  (312) 541-8089

CIBC BANK USA, as Administrative Agent, Issuing Lender and a Lender

120 South LaSalle Street

Chicago, Illinois 60603

Attention:  Richard Pierce

 

 



Annex B




 

 

EXHIBIT A

FORM OF AMENDED AND RESTATED NOTE

 

[ ], 2020

$__________________

Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of CIBC Bank USA f/k/a The
PrivateBank and Trust Company (the “Administrative Agent”) in Chicago, Illinois
the aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement referred to below (as shown on the schedule
attached hereto (and any continuation thereof) or in the records of the Lender),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement.  Payments
of both principal and interest are to be made in lawful money of the United
States of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Second Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms not otherwise defined herein are used
herein as defined in the Credit Agreement), among the undersigned, certain
financial institutions (including the Lender) and the Administrative Agent, to
which Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.

This Amended and Restated Revolving Loan Note evidences the same indebtedness as
did the Revolving Loan Note issued by the undersigned to the Lender, dated
[________] (the “Prior Note”), which is amended and restated hereby.  This
Amended and Restated Revolving Loan Note is issued in substitution for (and not
in discharge of the indebtedness evidenced by) the Prior Note.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit A-1




 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:       CIBC Bank USA, as Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of [
], 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Continental Materials Corporation (the
“Company”), various financial institutions and CIBC Bank USA f/k/a The
PrivateBank and Trust Company, as Administrative Agent.  Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

I.          Reports.  Enclosed herewith is a copy of the [annual
audited/quarterly/monthly] report of the Company as at _____________, ____ (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of the Company as of the
Computation Date and has been prepared in accordance with GAAP consistently
applied.

II.         Financial Tests.  The Company hereby certifies and warrants to you
that the following is a true and correct computation as at the Computation Date
of the ratios and/or financial restrictions contained in the Credit Agreement:

A.         Section 11.13.1 - Minimum Fixed Charge Coverage Ratio

1.         See attached computation

B.         Section 11.13.2 - Minimum EBITDA

2.         See attached computation

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on _________, ____.

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit B-1




 

EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

To:       CIBC Bank USA, as Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of [
], 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Continental Materials Corporation (the
“Company”), various financial institutions and CIBC Bank USA f/k/a The
PrivateBank and Trust Company, as Administrative Agent.  This certificate (this
“Certificate”), together with supporting calculations attached hereto, is
delivered to you pursuant to the terms of the Credit Agreement.  Capitalized
terms used but not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.

The Company hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on ______________, ____ (the “Calculation
Date”), the Borrowing Base was $_____________, computed as set forth on the
schedule attached hereto.

The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit C-1




 

 

SCHEDULE TO BORROWING BASE CERTIFICATE

Dated as of [_________________]

 

See Attached Form

 

 



Exhibit C-2




 

EXHIBIT D

FORM OF

ASSIGNMENT AGREEMENT

Date:_________________

To:       Continental Materials Corporation

and

CIBC Bank USA, as Administrative Agent

Re:       Assignment under the Credit Agreement referred to below

Gentlemen and Ladies:

Please refer to Section 15.6.1 of the Second Amended and Restated Credit
Agreement dated as of [ ], 2020 (as amended or otherwise modified from time to
time, the “Credit Agreement”) among Continental Materials Corporation (the
“Company”), various financial institutions and CIBC Bank USA f/k/a The
PrivateBank and Trust Company, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.

___________________ (the “Assignor”) hereby sells and assigns, without recourse,
to ___________________ (the “Assignee”), and the Assignee hereby purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof equal to    % of
all of the Loans, of the participation interests in the Letters of Credit and of
the Commitments, such sale, purchase, assignment and assumption to be effective
as of ____________, _____, or such later date on which the Company and the
Administrative Agent shall have consented hereto (the “Effective Date”).  After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective percentages for purposes of the Credit Agreement
will be as set forth opposite their names on the signature pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee.  The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee.  The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

Unless otherwise waived by the Administrative Agent, the Assignor shall pay the
fee payable to the Administrative Agent pursuant to Section 15.6.1 of the Credit
Agreement.





Exhibit D-1



 

 

The Assignee hereby confirms that it has received a copy of the Credit
Agreement.  Except as otherwise provided in the Credit Agreement, effective as
of the Effective Date:

(a)        the Assignee (i) shall be deemed automatically to have become a party
to the Credit Agreement and to have all the rights and obligations of a “Lender”
under the Credit Agreement as if it were an original signatory thereto to the
extent specified in the second paragraph hereof; and (ii) agrees to be bound by
the terms and conditions set forth in the Credit Agreement as if it were an
original signatory thereto; and

(b)        the Assignor shall be released from its obligations under the Credit
Agreement to the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

(A)       Institution Name:

Address: 

Attention:

Telephone:

Facsimile:

(B)       Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

 

 

Percentage =     %

[ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

 

Adjusted Percentage =     %

[ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 





Exhibit D-2



 

 

 

 

ACKNOWLEDGED AND CONSENTED TO

 

this ____ day of ________, ____

 

 

 

CIBC BANK USA, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO

 

this __ day of ______,

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit D-3




 

EXHIBIT E

FORM OF NOTICE OF BORROWING

To:       CIBC Bank USA, as Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of [
], 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Continental Materials Corporation (the
“Company”), various financial institutions and CIBC Bank USA f/k/a The
PrivateBank and Trust Company, as Administrative Agent.  Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i)         The requested borrowing date for the proposed borrowing (which is a
Business Day) is ______________, ____.

(ii)        The aggregate amount of the proposed borrowing is $______________.

(iii)      The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] Loans.

(iv)       The duration of the Interest Period for each LIBOR Loan made as part
of the proposed borrowing, if applicable, is ___________ months (which shall be
1, 2 or 3 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respect as of the date
hereof, except to the extent already qualified by materiality, in which case
such representation and warranty shall be true and correct in all respects,
except as such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on ___________, ______.

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit E-1




 

EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

To:       CIBC Bank USA, as Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of [
], 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Continental Materials Corporation (the
“Company”), various financial institutions and CIBC Bank USA f/k/a The
PrivateBank and Trust Company, as Administrative Agent.  Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a)        on [    date    ] convert $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the [________] Rate,
into a(n) [________] Loan [and, in the case of a LIBOR Loan, having an Interest
Period of [_____] month(s)];

[(b)       on [    date    ] continue $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit F-1

